Name: Commission Regulation (EEC) No 222/88 of 22 December 1987 amending certain measures on the application of the common market organization in the milk and milk products sector following the introduction of the combined nomenclature
 Type: Regulation
 Subject Matter: processed agricultural produce;  tariff policy
 Date Published: nan

 Avis juridique important|31988R0222Commission Regulation (EEC) No 222/88 of 22 December 1987 amending certain measures on the application of the common market organization in the milk and milk products sector following the introduction of the combined nomenclature Official Journal L 028 , 01/02/1988 P. 0001 - 0053 Finnish special edition: Chapter 11 Volume 14 P. 0003 Swedish special edition: Chapter 11 Volume 14 P. 0003 COMMISSION REGULATION (EEC) No 222/88 of 22 December 1987 amending certain measures on the application of the common market organization in the milk and milk products sector following the introduction of the combined nomenclature THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968, on the common organization of the market in milk and milk products(1), as last amended by Regulation (EEC) No 3904/87(2), and in particular Article 30 thereof, Whereas Council Regulation (EEC) No 2658/87(3), as amended by Regulation (EEC) No 3985/87(4), has established a harmonized system in relation to the tariff and statistical nomenclature and to the Common Customs Tariff; whereas, following the setting up of the new combined nomenclature, significant adaptations shall be made to Regulation (EEC) No 804/68, which has been consequently adapted by Council Regulation (EEC) No 3904/87; whereas it is therefore necessary to adapt certain other Regulations in the milk and milk products sector; whereas taking account of the nature of the adaptations in question, it is appropriate, pursuant to Article 2 of Council Regulation (EEC) No 3904/87 to carry these out in accordance with the procedure provided for in Article 30 of Regulation (EEC) No 804/68; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION: Article 1 Article 7a of Council Regulation (EEC) No 985/68 of 15 July 1968 laying down general rules for intervention on the market in butter and cream(5), as last amended by Regulation (EEC) No 3466/87(6), is hereby replaced by the following: ´Article 7a The Commission shall examine the situation as regards products falling within heading No 0405 of the combined nomenclature which are in public storage and cannot be marketed on normal terms during a milk year. Appropriate measures shall be adopted in accordance with the procedure laid down in Article 30 of Regulation (EEC) No 804/68.' Article 2 Commission Regulation (EEC) No 1073/68 of 24 July 1968 laying down detailed rules for determining free-at-frontier prices and for fixing levies in respect of milk and milk products(7), is hereby amended as follows: 1.Article 2 is replaced by the following: ´Article 2 Free-at-frontier prices shall be determined on the basis of the most favourable purchasing opportunities in international trade in the products listed in Article 1 of Regulation (EEC) No 804/68, with the exception of assimilated products the levy on which is not equal to the levy on the related pilot product.' 2.Article 9 is deleted. 3.In Article 11, the reference to ´of Regulation (EEC) No 823/68' is replaced by ´of Regulation (EEC) No 2915/79'. Article 3 Article 2 (1) and (2) of Commission Regulation (EEC) No 1098/68 of 27 July 1968 laying down detailed rules for the application of export refunds on milk and milk products(8), as last amended by Regulation (EEC) No 3812/85(9) is hereby replaced by the following: ´1. For products compounded of milk and sugar, the refund shall be equal to the sum of the following components: (a)a component representing the quantity of milk products; (b)a component representing the quantity of added sucrose. However, the latter component applies only if the added sucrose has been produced from beet or cane harvested in the Community. 2. For concentrated milk compounded with sugar with a fat content by weight lower than or equal to 9,5 %, the component mentioned in paragraph 1 (a) shall be fixed per 100 kilograms of the whole product. For other products referred to in paragraph 1, the component referred to in paragraph 1 (a) shall be calculated by multiplying the basic amount by the milk product content of the product in question. The basic amount referred to in the preceding subparagraph shall be the refund on one kilogram of the milk products contained in the product.' Article 4 Commission Regulation (EEC) No 1216/68 of 9 August 1968 laying down the method for determining the lactose content of compound animal feeding-stuffs imported from third countries(10) is hereby amended as follows: 1.Article 1 is replaced by the following: ´Article 1 The method for determining the lactose content of products falling within heading No 2309 of the combined nomenclature is defined in the Annex.'2.The title of the Annex is replaced by the following: ´Analytical method for determining the lactose content of products falling within heading No 2309 of the combined nomenclature.' Article 5 Article 6 (1) of Commission Regulation (EEC) No 210/69 of 31 January 1969 on communications between Member States and the Commission with regard to milk products(11), as last amended by Regulation (EEC) No 2686/87(12), is hereby replaced by the following: ´1. Member States shall communicate to the Commission by telex each working day before 6 p.m., for the products referred to in Article 1 of Regulation (EEC) No 804/68, the quantities in respect of which export licence applications have been lodged, within the meaning of Article 14 of Regulation (EEC) No 3183/80, on the day communication takes place, breaking them down by product category, designated by a code number as given in the Regulations fixing refunds for milk and milk products exported without further processing. Communications concerning export licences for products falling within subheadings 0402 10 19, 0402 21 17, 0402 21 19, 0402 21 99 and heading No 0405 of the combined nomenclature shall distinguish between the export licences referred to in Article 4 (1) and those referred to in Article 4 (2) of Regulation (EEC) No 2729/81 (with or without advance fixing of the refund). When communicating the information referred to in the subparagraph above, Member States shall state: (a)the destination specified in accordance with Article 4 (3) of Regulation (EEC) No 2729/81, in Section 13 of the applications for the export licences, adding the geographical code as determined in the Annex to Commission Regulation (EEC) No 3431/85 on annual updating of the country nomenclature for the external trade statistics of the Community and of statistics of trade between Member States, and (b)the quantity or quantities for each destination.' Article 6 Council Regulation (EEC) No 1411/71 of 29 July 1971 laying down additional rules on the common market organization in milk and milk products concerning products falling within tariff heading No 0401 of the Common Customs Tariff(13), as last amended by Regulation (EEC) No 566/76(14), is hereby amended as follows: 1.The title is replaced by the following: ´laying down additional rules on the common market organization in milk and milk products for drinking milk' 2.Article 1 is replaced by the following: Article 1 This Regulation applies to the following products: CN codeDescriptionex 0401Milk and cream, not concentrated nor containing added sugar or other sweetening matterex 0403 10 11 ex 0403 10 13 ex 0403 10 19 ex 0403 90 51 ex 0403 90 53 ex 0403 90 59Buttermilk, curdled milk and cream, yoghurt, kephir and other fermented milk or cream, whether or not concentrated or containing other sugar or other sweetening matter or flavoured or containing added fruit, nuts, or cocoa Article 7 Council Regulation (EEC) No 2730/75 of 29 October 1975 on the application of the common market organization for milk and milk products to glucose and lactose, is hereby amended as follows: 1.Article 1 is replaced by the following: ´Article 1 The treatment provided by Regulation (EEC) No 2727/75 and by the provisions adopted for the application of this Regulation for glucose and glucose syrup falling within subheadings 1702 30 91, 1702 30 99 and 1702 40 90 of the combined nomenclature shall be extended to glucose and glucose syrup falling within subheadings 1702 30 51 and 1702 30 59 of the combined nomenclature.' 2.Article 2 is replaced by the following: ´Article 2 The treatment provided by Regulation (EEC) No 804/68 and by the provisions adopted for the application of this Regulation for lactose and lactose syrup falling within subheading 1702 10 90 of the combined nomenclature shall be extended to lactose and lactose syrup falling within subheading 1702 10 10 of the combined nomenclature.' 3.Article 3 is replaced by the following: ´Article 3 When the treatment given to glucose and glucose syrup falling respectively within subheadings 1702 30 91, 1702 30 99, 1702 40 90 and 1702 10 90 of the combined nomenclature is amended pursuant to Article 43 of the Treaty or in accordance with procedures established for the application of that Article, such amendments shall extend as appropriate to glucose and glucose syrup or to lactose or lactose syrup falling respectively within subheadings 1702 30 51, 1702 30 59 and 1702 10 10 of the combined nomenclature, unless, in accordance with the same procedures, other measures are taken for the harmonizing of the treatment applicable to these products with the treatment applicable to those already mentioned.' Article 8 Article 19 of Commission Regulation (EEC) No 368/77 of 23 February 1977 on the sale by tender of skimmed-milk powder for use in feed for animals other than young calves, as last amended by Regulation (EEC) No 1413/87(15), is hereby replaced by the following: ´Article 19 1. The aid provided for in Article 10 of Regulation (EEC) No 804/68 shall not be granted to skimmed-milk powder sold under this Regulation. 2. In the case of skimmed-milk powder sold under this Regulation and: -dispatched to another Member State in its natural state, the monetary compensatory amount fixed pursuant to Regulation (EEC) No 974/71 shall, in the case of products falling within subheading 0402 10 19 of the combined nomenclature be multiplied by the coefficient listed under the corresponding note in part 5 of Annex I to the Commission Regulation fixing the monetary compensatory amounts; -dispatched to another Member State or exported to non-member countries either after denaturing or after incorporation in compound feedingstuffs, the monetary compensatory amounts fixed pursuant to Regulation (EEC) No 974/71 shall, in the case of products falling within subheadings: -2309 10 15 and 2309 90 35, -2309 10 19 and 2309 90 39, -2309 10 39 and 2309 90 49, -2309 10 59 and 2309 90 59, -2309 10 70 and 2309 90 70, of the combined nomenclature are multiplied by the coefficient listed under the corresponding note in part 5 of Annex I to the Commission Regulation fixing the monetary compensatory amounts. If necessary, the Commission may adjust these coefficients.' Article 9 Article 17 of Commission Regulation (EEC) No 1844/77 of 10 August 1977 on the granting of special aid for skimmed-milk powder intended as feed for animals other than young calves(16), as last amended by Regulation (EEC) No 1650/85(17) and suspended by Regulation (EEC) No 2224/85(18), is hereby replaced by the following: ´Article 17 With respect to skimmed-milk powder denatured in accordance with Article 9 (2): -consigned to another Member State, or -exported to a non-member country, the monetary compensatory amounts fixed pursuant to Regulation (EEC) No 974/71 in respect of products falling within subheadings: -2309 10 15 and 2309 90 35, -2309 10 19 and 2309 90 39, -2309 10 39 and 2309 90 49, -2309 10 59 and 2309 90 59, -2309 10 70 and 2309 90 70, of the combined nomenclature are multiplied by the coefficient listed under the corresponding note in part 5 of the Annex to the Commission Regulation fixing the monetary compensatory amounts. If necessary, the Commission may adjust these coefficients.' Article 10 Part I (c) of the Agreement to Council Regulation (EEC) No 2042/77 of 13 September 1977 on the conclusion of the Agreement between Austria and the European Economic Community concerning certain types of cheeses negotiated under Article XXVIII of GATT(19), is hereby amended as follows: (c)for imports into Austria of the following cheeses of Community origin made from cow's milk, with the exception of cheese referred to under (a) and (b) above, Austria shall apply an import charge of 500 Austrian schillings per 100 kilograms provided that the cheese is accompanied by an approved certificate of quality and origin: Heading or subheading in the Austrian customs tariff Description of goodsImport duty in schillings per 100 kgex 0406 10 A 1 b ex 0406 10 A 2 b ex 0406 90 A 1 d ex 0406 90 A 1 e ex 0406 90 A 1 f ex 0406 90 A 2 d ex 0406 90 A 2 e ex 0406 90 A 2 f Cheese with a water content calculated on the non-fatty matter exceeding 62 % 500 1. 2. 88No L 28/ Article 11 Commission Regulation (EEC) No 776/78 of 18 April 1978 on the application of the lowest rate of refund on exports of dairy products and repealing and amending certain Regulations(20), as last amended by Regulation (EEC) No 3812/85(21), is hereby amended as follows: 1.Annex I is replaced by the following: ANNEX I CN codeDescriptionDestinationex 040630 31 Cheese and curd Austria ex 0406 30 31 ex 0406 30 39 ex 0406 30 90 Processed cheese, not grated or powdered Switzerland ex 040630 90 Products contained in the list in Annex II to Regulation (EEC) No 1953/82 Switzerland 2.Annex II is replaced by the following: ANNEX II CN codeDescriptionDestination ex 0401Zone E (1)Milk and cream, not concentrated nor containing added sugar or other sweetening matter 0402Zone E (1)Milk and cream, concentrated or containing added sugar or other sweetening matter ex 0403Zone E (1)Buttermilk, curdled milk and cream, yoghurt, kephir and other fermented or acidified milk and cream, whether or not concentrated or containing added sugar or other sweetening matter or flavoured or containing added fruit, nuts or cocoa 0404Zone E (1)Whey, whether or not concentrated or containing added sugar or other sweetening matter; products consisting of natural milk constituents whether or not containing added sugar or other sweetening matter, not elsewhere included or specified: 0405Zone E (1)Butter and other fats and oils derived from milk 2309Preparations of a kind used in animal feeding: 2309 10-Dog or cat food, put up for retail sale: --Containing starch, glucose, glucose syrup, maltodextrine or maltodextrine syrup falling within subheadings 1702 30 51 to 1702 30 99, 1702 40 90, 1702 90 50 and 2106 90 55 or milk products: ---Containing starch, glucose, glucose syrup, maltodextrine or maltodextrine syrup: ----Containing no starch or containing 10 % or less by weight of starch: 2309 10 15-----Containing not less than 50 % but less than 75 % by weight of milk products 2309 10 19-----Containing not less than 75 % by weight of milk products 2309 10 70---Containing no starch, glucose, glucose syrup, maltodextrine or maltodextrine syrup but containing milk products 2309 90Zone E (1)-Other: 2309 90 10--Fish or marine mammal solubles --Other: ---Containing starch, glucose, glucose syrup, maltodextrine or maltodextrine syrup falling within subheadings 1702 30 51 to 1702 40 90, 1702 90 50 and 2106 90 55 or milk products: ----Containing starch, glucose, glucose syrup, maltodextrine or maltodextrine syrup: -----Containing no starch or containing 10 % or less by weight of starch 2309 90 35------Containing not less than 50 % but less than 75 % by weight of milk products 2309 90 39------Containing not less than 75 % by weight of milk products 2309 90 70----Containing no starch, glucose, glucose syrup, maltodextrine or maltodextrine syrup but containing milk products 1See Annex to Regulation (EEC) No 1098/68. Article 12 Commission Regulation (EEC) No 262/79 of 12 February 1979 on the sale of butter at reduced prices for use in the manufacture of pastry products, ice-cream and other foodstuffs(22), as last amended by Regulation (EEC) No 1291/86(23), is hereby amended as follows: 1.In Article 4: (a)Paragraphs 1 and 2, Formulas A and B respectively, are replaced by the following: ´1.Formula A: (a)Products falling within subheadings 1905 20, 1905 30, 1905 90 40, 1905 90 50, 1905 90 60 and 1905 90 90 of the combined nomenclature; (b)the following products put up for retail sale: -sugar confectionery falling withing subheadings 1704 90 51, 1704 90 75 and 1704 90 99 of the combined nomenclature, -sugar confectionery falling withing subheading 1806 90 50 of the combined nomenclature, -chocolate goods, filled, put up for retail sale, falling within subheadings 1806 31 00, 1806 90 11, 1806 90 19 and 1806 90 31 of the combined nomenclature, -other food preparations containing cocoa, other than chocolate and chocolate articles falling within subheadings 1806 20, 1806 31 00, 1806 32, 1806 90 39, 1806 90 60, 1806 90 70 and 1806 90 90 of the combined nomenclature. The milk fat content by weight contained in the dry matter in of the products listed in (b) or of the constitutents of these products benefitting from the aid, is not less than 4 % and not more than 30 %. This content must be specified on the despatching packages.' 2.Formula B: (a)ice-cream falling within subheadings 2105 0091 and 2105 00 99 of the combined nomenclature and containing at least 5 % and not more than 20 % by weight of milk fat, or (b)preparations, excluding yoghurt and yoghurt powder, for the manufacture of ice-cream falling within subheadings 1806 20 90, 1806 90 90, 1901 90 90 and 2106 90 99 of the combined nomenclature and containing at least 10 % and not more than 33 % by weight of milk fat in the dry matter and one or more flavourings and emulsifiers or stabilizers, which are suitable for consumption without any further treatment besides the addition of water and the necessary mechanical treatment and freezing.' (b)In paragraph 3, Formula C, (aa)the phrase introducing this paragraph is replaced by the following: ´Products falling within subheadings 1901 20 00 and 1901 90 90 of the combined nomenclature.' (bb)In subparagraph (a), the words ´19.08 of the Common Customs Tariff' are replaced by ´1905 of the combined nomenclature', (cc)In subparagraph (b), under letters (aa), ´19.02' is replaced by ´1901'. (dd)In subparagraph (b), the text under letters (bb) is replaced by the following: ´(bb)without prejudice to the provisions of (dd), the processing into products falling within subheadings 1901 20 00 and 1901 90 90 of the combined nomenclature as referred to under (a) may be undertaken only in establishments approved, in accordance with the provisions of Article 9, by the Member State in whose territory that processing takes place;' (c)In paragraph 4, formula D, the expression ´16.04 and 16.05 of the Common Customs Tariff' is replaced by ´1604 and 1605 of the combined nomenclature'. 2.Annex IV is replaced by the following: ´ANNEX IV 1. ´ ´Chocolate crumb'': Composition (content by weight): -milkfat: more than 6,5 % but less than 11 %, -cocoa: more than 6,5 % but less than 15 %, -sucrose: (including invert sugar calculated as sucrose): more than 50 % but less than 60 %, -non-fat dry matter of milk: more than 17 % but less than 30 %, -water: more than 0,5 % but less than 3,5 %. 2.Coating for biscuits and cakes Composition (content by weight): -milkfat: 4 % or more but less than 6 %, -cocoa: not more than 55 %, -sucrose (including invert sugar calculated as sucrose): less than 50 %. 3.Confectioners custard, powdered Composition (content by weight): -milkfat: 4 % or more but less than 8 %, -skimmed-milk powder: 8 % or more but less than 15 %, -sucrose (including invert sugar expressed as sucrose): 45 % or more but less than 55 %, -pre-gelatinized starch: 20 % or more but less than 25 %, -emulsifiers, flavourings and salts: less than 5 %.' Article 13 Council Regulation (EEC) No 2915/79 of 18 December 1979 determining the groups of products and the special provisions for calculating levies on milk and milk products and amending Regulation (EEC) No 950/68 on the Common Customs Tariff(24), as last amended by Regulation (EEC) No 2346/87(25), is hereby amended as follows: 1.The title is amended as follows: ´Council Regulation (EEC) No 2915/79 of 18 December 1979, determining the groups of products and the special provisions for calculating levies on milk and milk products.' 2.Articles 1 to 16 are replaced by the following Articles: ´Article 1 The groups of products referred to in Article 14 (3) of Regulation (EEC) No 804/68 and the pilot product for each group shall be as indicated in the Annex. Article 2 The levy on 100 kilograms of a product in Group 1 shall be equal: 1.if it falls within subheading 0404 10 19 of the combined nomenclature, to the sum of the following components: (a)a component equal to the levy on the pilot product, multiplied by a coefficient expressing the weight ratio between the whey powder, in granules or in the form of other solids contained in the product, on the one hand, and the product itself, on the other hand, (b)a component to take account of the quantity of added sugar or other sweetening matter; 2.if it falls within subheading 0404 10 91 of the combined nomenclature, to the levy on the pilot product, multiplied by a coefficient expressing the weight ratio between the quantity of milk ingredients expressed in dry matter contained in the product, on the one hand, and the product itself, on the other hand; 3.if it falls within subheading 0404 10 99 of the combined nomenclature, to the sum of the following components: (a)a component calculated in accordance with point 2, (b)a component calculated in accordance with point 1 (b). Article 3 The levy on 100 kilograms of a product in Group 2 shall be equal: 1.if it falls within subheadings 0402 10 11, 0403 90 11, 0404 90 11 and 0404 90 31 of the combined nomenclature, to the sum of the following components: (a)a component equal to the levy on the pilot product, and (b)a component equal to 7,25 ECU; 2.if it falls within subheadings 0402 10 91 and 0403 90 31 of combined nomenclature, to the sum of the following components: (a)a component calculated in accordance with point 3 (a), (b)a component equal to 7,25 ECU, and (c)a component to take account of the quantity of added sugar or other sweetening matter; 3.if it falls within subheadings 0402 10 99, 0404 90 51 and 0404 90 91 of the combined nomenclature, to the sum of the following components: (a)a component equal to the levy on the pilot product, multiplied by a coefficient expressing the weight ratio between the milk powder content of the product in granules or in the form of other milk solids, on the one hand, and the product itself, on the other hand, (b)a component to take account of the quantity of added sugar or other sweetening matter; 4.if it falls within subheading ex 2309 of the combined nomenclature, to the sum of the following components: (a)a component applicable only if the starch content of the product in question exceeds 10 %, such component being equal to the average of the levies for 100 kilograms of maize, multiplied by a coefficient of: -0,16 for products falling within subheadings 2309 10 39 and 2309 90 49, -0,50 for products falling withing subheadings 2309 10 59 and 2309 90 59. The average of the levies on 100 kilograms of maize shall be equal to the average of the levies calculated for the first 25 days of the month of importation, adjusted where necessary by reference to the threshold price ruling in the month of importation; (b)a component equal to be levy on the pilot product of Group 2 multiplied by a coefficient of: -0,75 for products falling within subheadings 2309 10 15 to 2309 90 35, -0,98 for products falling within subheadings 2309 10 19, 2309 90 39, 2309 10 70 and 2309 90 70, -0,90 for products falling within subheadings 2309 10 39 and 2309 90 49, -0,70 for products falling within subheadings 2309 10 59 and 2309 90 59; (c)a component equal to 2,42 ECU. Article 4 The levy on 100 kilograms of a product in Group 3 shall be equal: 1.if it falls within subheadings 0402 21 11, 0403 90 13, 0404 90 13 and 0404 90 33 of the combined nomenclature, to the sum of the following components: (a)a component equal to the levy on the pilot product, and (b)a component equal to 7,25 ECU; 2.if it falls within subheadings 0402 21 91, 0403 90 19, 0404 90 19 and 0404 90 39 of the combined nomenclature, to the sum of the following components: (a)a component equal to the levy calculated in accordance with point 3, and (b)a component equal to 7,25 ECU; 3.if it falls within subheading 0402 21 99 of the combined nomenclature, to the sum of the following components: (a)a component equal to the levy on the pilot product, (b)a fixed component taking into consideration the higher value in relation to that for the pilot product, of a product falling within the abovementioned subheading with a fat content by weight of 80 %, or with a higher fat content are put on the market; 4.if it falls within subheadings 0402 29 11, 0402 29 15 and 0403 90 33 of the combined nomenclature, to the sum of the following components: (a)a component calculated in accordance with point 6 (a), (b)a component equal to 7,25 ECU, (c)a component to take account of the quantity of added sugar or other sweetening matter; 5.if it falls within subheadings 0402 29 91, 0403 90 39, 0404 90 59 and 0404 90 99 of the combined nomenclature, to the sum of the following components: (a)a component calculated in accordance with point 7 (a), (b)a component equal to 7,25 ECU, and (c)a component to take account of the quantity of added sugar or other sweetening matter; 6.if it falls within subheading 0402 29 19 of the combined nomenclature, to the sum of the following components: (a)a component equal to the levy on the pilot product, multiplied by a coefficient expressing the weight ratio between the milk powder, in granules or in the form of other solids, contained in the product and the product itself, and (b)a component to take account of the quantity of added sugar or other sweetening matter; 7.if it falls within subheading 0402 29 99 of the combined nomenclature, to the sum of the following components: (a)a component equal to the levy calculated in accordance with point 3, multiplied by a coefficient expressing the weight ratio between the milk powder contained in the product and the product itself, and (b)a component to take account of the quantity of added sugar or other sweetening matter. Article 5 The levy on 100 kilograms of a product in Group 4 and falling within subheadings 0402 91 31 and 0402 91 39 of the combined nomenclature ahall be equal to the levy on the pilot product multiplied by a coefficient of 1,25. Article 6 The levy on 100 kilograms of a product in Group 6 shall be equal: 1.if it falls within subheading 0401 10 10 of the combined nomenclature, to the sum of the following components: (a)a component equal to the levy on the pilot product of Group 2, multiplied by the coefficient 0,0938, (b)a component equal to the levy for the pilot product of Group 6, multiplied by the coefficient 0,0119, (c)a component equal to 3,63 ECU; 2.if it falls within subheading 0401 10 90 of the combined nomenclature, to the sum of the following components: (a)a component calculated in accordance with point 1 (a), (b)a component calculated in accordance with point 1 (b), (c)a component equal to 2,42 ECU. 3.if it falls within subheading 0401 20 11 of the combined nomenclature, to the sum of the following components: (a)a component equal to the levy on the pilot product of Group 2, multiplied by the coefficient 0,0990, (b)a component equal to the levy on the pilot product of Group 6, multiplied by the coefficient 0,0358, (c)a component equal to 3,63 ECU; 4.if it falls within subheading 0401 20 19 of the combined nomenclature, to the sum of the following components: (a)a component calculated in accordance with point 3 (a), (b)a component calculated in accordance with point 3 (b), (c)a component equal to 2,42 ECU. 5.if it falls within subheading 0401 20 91 of the combined nomenclature, to the sum of the following components: (a)a component equal to the levy on the pilot product of Group 2, multiplied by the coefficient 0,0677, (b)a component equal to the levy on the pilot product of Group 6, multiplied by the coefficient 0,0717; (c)a component equal to 3,63 ECU; 6.if it falls within subheading 0401 20 99 of the combined nomenclature, to the sum of the following components: (a)a component calculated in accordance with point 5 (a); (b)a component calculated in accordance with point 5 (b); (c)a component equal to 2,42 ECU; 7.if it falls withing subheading 0401 30 11 of the combined nomenclature, to the sum of the following components: (a)a component equal to the levy on the pilot product of Group 2, multiplied by the coefficient 0,0771; (b)a component equal to the levy on the pilot product of Group 6, multiplied by the coefficient 0,2508; (c)a component equal to 3,63 ECU; 8.if it falls within subheading 0401 30 19 of the combined nomenclature, to the sum of the following components: (a)a component calculated in accordance with point 7 (a); (b)a component calculated in accordance with point 7 (b); (c)a component equal to 2,42 ECU; 9.if it falls within subheadings 0401 30 31 and 0402 91 51 of the combined nomenclature, to the sum of the following components: (a)a component equal to the pilot product of Group 2, multiplied by the coefficient 0,0573; (b)a component equal to the levy on the pilot product of Group 6, multiplied by the coefficient 0,5374; (c)a component equal to 3,63 ECU; 10.if it falls within subheadings 0401 30 39 and 0402 91 59 of the combined nomenclature, to the sum of the following components: (a)a component calculated in accordance with point 9 (a); (b)a component calculated in accordance with point 9 (b); (c)a component equal to 2,42 ECU; 11.if falls it within subheadings 0401 30 91 and 0402 91 91 of the combined nomenclature, to the sum of the following components: 1. 2. 88No L 28/(a)a component equal to the levy on the pilot product of Group 6, multiplied by the coefficient 0,9554, (b)a component equal to 3,63 ECU; 12.if it falls within subheadings 0401 30 99 and 0402 91 99 of the combined nomenclature, to the sum of the following components: (a)a component calculated in accordance with point 11 (a), (b)a component equal to 2,42 ECU; 13.if it falls within subheading 0402 99 31 of the combined nomenclature, to the sum of the following components: (a)a component equal to the levy calculated in accordance with point 9 (a) and (b), multiplied by the coefficient expressing the relationship by weight between the milk ingredients contained in the product, on the one hand, and the product itself, on the other hand, (b)a component to take account of the quantity of added sugar or other sweetening matter, (c)a component equal to 3,63 ECU; 14.if it falls within subheading 0402 99 39 of the combined nomenclature, to the sum of the following components: (a)a component calculated in accordance with point 13 (a), (b)a component calculated in accordance with point 13 (b), (c)a component equal to 2,42 ECU; 15.if it falls within subheading 0402 99 91 of the combined nomenclature, to the sum of the following components: (a)a component equal to the levy calculated in accordance with point 11 (a), multiplied by the coefficient expressing the relationship by weight between the milk ingredients contained in the product, on the one hand, and the product itself, on the other hand, (b)a component to take account of the quantity of added sugar or other sweetening matter, (c)a component equal to 3,63 ECU; 16.if it falls within subheading 0402 99 99 of the combined nomenclature, to the sum of the following components: (a)a component calculated in accordance with point 15 (a), (b)a component calculated in accordance with point 15 (b), (c)a component equal to 2,42 ECU; 17.if it falls within subheadings 0402 10 11 and 0403 90 51 of the combined nomenclature, to the sum of the following components: (a)a component calculated in accordaance with point 3 (a), (b)a component calculated in accordance with point 3 (b), (c)a component equal to 6,04 ECU; 18.if it falls within subheadings 0403 10 13 and 0403 90 53 of the combined nomenclature, to the sum of the following components: (a)a component calculated in accordance with point 5 (a), (b)a component calculated in accordance with point 5 (b), (c)a component equal to 6,04 ECU; 19.if it falls within subheadings 0403 10 19 and 0403 90 59 of the combined nomenclature, to the sum of the following components: (a)a component calculated in accordance with point 7 (a), (b)a component calculated in accordance with point 7 (b), (c)a component equal to 6,04 ECU; 20.if it falls within subheadings 0403 10 31 and 0403 90 61 of the combined nomenclature, to the sum of the following components: (a)a component equal to the levy calculated in accordance with point 17 (a) and (b), multiplied by a coefficient expressing the relationship by weight between the milk ingredients contained in the product, on the one hand, and the product itself, on the other hand, (b)a component to take account of the quantity of added sugar or other sweetening matter, (c)a component equal to 6,04 ECU; 21.if it falls within subheadings 0403 10 33 and 0403 90 63 of the combined nomenclature, to the sum of the following components: (a)a component equal to the levy calculated in accordance with point 18 (a) and (b), multiplied by a coefficient expressing the relationship by weight between the milk ingredients contained in the product, on the one hand, and the product itself, on the other hand, (b)a component to take account of the quantity of added sugar or other sweetening matter, (c)a component equal to 6,04 ECU; 22.if it falls within subheadings 0403 10 39 and 0403 90 69 of the combined nomenclature, to the sum of the following components: (a)a component equal to the levy calculated in accordance with point 19 (a) and (b), multiplied by a coefficient expressing the relationship by weight between the milk ingredients contained in the product, on the one hand, and the product itself, on the other hand, (b)a component to take account of the quantity of added sugar or other sweetening matter, (c)a component equal to 6,04 ECU; 23.if it falls within subheading 0405 00 90 of the combined nomenclature, the levy for the pilot product multiplied by the coefficient 1,22. Article 7 The levy on 100 kilograms on a product in Group 11 shall be equal: 1.if it falls within subheadings 0406 10 10, 0406 90 71, 0406 90 91 and 0406 90 93 of the combined nomenclature, to the sum of the following components: (a)a component equal to the levy on the pilot product of Group 11, (b)a component equal to the levy on the pilot product of Group 6, multiplied by the coefficient 0,18; 2.if it falls within subheadings 0406 10 90, 0406 90 97, and 0406 90 99 of the combined nomenclature, to the sum of the following components: (a)a component equal to the levy on the pilot product of Group 11, (b)a component equal to 96,72 ECU; 3.if it falls within subheadings 0406 30 10 and 0406 30 39 of the combined nomenclature, to the sum of the following components: (a)a component equal to the levy on the pilot product of Group 11, multiplied by the coefficient 0,60, (b)a component equal to the levy on the pilot product of Group 6, multiplied by the coefficient 0,24, (c)a component equal to 12,09 ECU; 4.if it falls within subheading 0406 30 31 of the combined nomenclature, to the sum of the following components: (a)a component equal to the levy on the pilot product of Group 11, multiplied by the coefficient 0,80, (b)a component equal to the levy on the pilot product of Group 6, multiplied by the coefficient 0,05, (c)a component equal to 12,09 ECU; 5.if it falls within subheading 0406 30 90 of the combined nomenclature, to the sum of the following components: (a)a component equal to the levy calculated in accordance with point 3, (b)a component equal to 96,72 ECU. Article 8 Without prejudice to the provisions of Article 12, the levy on 100 kilograms of a product in Group 11 is equal to the threshold price reduced by: (a)249,04 ECU per 100 kilograms, if it is a product falling within subheadings 0406 90 25 and 0406 90 27 of the combined nomenclature, with a fat content by weight of dry matter of not more than 48 %, (b)249,04 ECU per 100 kilograms and increased by a component equal to 24,18 ECU, if it is a product falling within subheadings 0406 90 25 and 0406 90 27 of the combined nomenclature, with a fat content by weight of dry matter of more than 48 %, (c)261,13 ECU per 100 kilograms if it is a product falling within subheadings 0406 90 29, 0406 90 31 and 0406 90 50 of the combined nomenclature, on condition that the price on importation is not lower than the amount which is deducted from the threshold price. However, the price on importation for the products referred to above under (c) may not be lower than 243 ECU per 100 kilograms. Article 9 When the price on importation into the Community of an assimilated product, the levy on which differs from that on its pilot product, is recorded as being considerably less than the price which would normally apply in relation to the price of the pilot product, the levy shall be equal to the sum of the following components: (a)a component equal to the amount resulting from those provisions of Articles 2 to 7 which apply to the assimilated product in question, (b)an additional component fixed at a level allowing the normal relationship between prices on importation into the composition and quality of the assimilated products. Article 10 A component to take account of the quality of added sugar or other sweetening matter shall be equal to the average of the levies on 50 kilograms of white sugar during the first 20 days of the month preceding the month when the levy on the milk product in question is applicable. Article 11 1. The milk product content of products falling within heading No 2309 of the combined nomenclature referred to in Article 3 (4), when imported from third countries shall be determined by applying a coefficient of 2 to the lactose content per 100 kilograms of the product in question. 2. The methods for defining the starch content of products falling within heading No 2309 of the combined nomenclature shall be determined according to the procedure laid down in Article 26 of Regulation (EEC) No 2727/75. Article 12 When the milk product listed in Article 1 of Regulation (EEC) No 804/68 is imported from a third country in the framework of a special arrangement concluded between that country and the Community, in the framework of concession by the Community concluded in the GATT, or in the framework of an autonomous concession and for which an IMA 1 certificate is presented, issued under the conditions provided for by the Community Regulations enacted on this question, a specific levy is applied. The detailed rules of application of the specific levies shall be determined according to the procedure provided for in Article 30 of Regulation (EEC) No 804/68 in accordance with the contents of the special arrangements concluded.' 3. Annex I is replaced by the following Annex: ANNEX Number of groupGroups of products according to the combined nomenclaturePilot products for each group of products 10404 10 Powdered whey, obtained by the spray process, with a water content of less than 5 % by weight, in packages normally used in the trade of a net content of 25 kg or more. 20402 10 0403 90 11 0403 90 31 0404 90 11 0404 90 31 0404 90 51 0404 90 91 2309 10 15 2309 10 19 2309 10 39 2309 10 59 2309 10 70 2309 90 35 2309 90 39 2309 90 49 2309 90 59 2309 90 70Milk powder, obtained by the spray process, with a fat content of less than 1,5 % by weight and a water content of less than 5 % by weight in packages normally used in the trade of a net content of 25 kg or more. 30402 21 0402 29 0403 90 13 0403 90 19 0403 90 33 0403 90 39 0404 90 13 0404 90 19 0404 90 33 0404 90 39 0404 90 53 0404 90 59 0404 90 93 0404 90 99Milk powder, obtained by the spray process, with a fat content of 26 % by weight and a water content of less than 5 % by weight, in packages used in the trade of a net content of 25 kg or more. 40402 91 11 0402 91 19 0402 91 31 0402 91 39Concentrated milk with a fat content of 7,5 % by weight and a dry matter content of 25 % by weight, in cases or cartons of 96 tins of a net content of 170 g. 50402 99 11 0402 99 19Concentrated milk with added sugar, with a fat content of 9 % by weight and a lactic dry matter content of 31 % by weight, in cases or cartons of 48 tins of a net content of 397 g. 60401 0402 91 51 0402 91 59 0402 91 91 0402 91 99 0402 99 31 0402 99 39 0402 99 91 0402 99 99 0403 10 11 0403 10 13 0403 10 19 0403 10 31 0403 10 33 0403 10 39 0403 90 51 0403 90 53 0403 90 59 0403 90 61 0403 90 63 0403 90 69 0405 Butter with a fat content of 82 % by weight, in packages normally used in the trade of a net content of 25 kg or more. 70406 90 13 0406 90 15 0406 90 17Emmentaler cheese, whole, matured for three to four months with a fat content of 45 % by weight, in the dry matter, without packaging. 80406 40 Blue-veined cheese, whole with a fat content of fat content of 45 % by weight, dry matter, in packages normally used in the trade. 90406 20 0406 90 19 0406 90 61 0406 90 63 0406 90 69Parmigiano Reggiano cheese, whole, matured for 18 months, with a fat content of 32 % by weight, in the dry matter, without packaging. 100406 90 11 0406 90 21Cheddar cheese, whole, matured for three months, with a fat content of 50 % by weight, in the dry matter and a water content by weight of the non-fatty matter greater than 50 % and not more than 57 % without packaging. 110406 10 0406 30 0406 90 23 0406 90 25 0406 90 27 0406 90 29 0406 90 31 0406 90 33 0406 90 35 0406 90 37 0406 90 39Whole cheese, matured for six to eight weeks, with a fat content of 45 % by weight, in the dry matter, without packaging. 11 (cont'd)0406 90 50 0406 90 71 0406 90 73 0406 90 75 0406 90 77 0406 90 79 0406 90 81 0406 90 83 0406 90 85 0406 90 89 0406 90 91 0406 90 93 0406 90 97 0406 90 99121702 10 90 2106 90 51Lactose containing, in the dry state, 98,5 % by weight of the pure product, in packages normally used in the trade. 4.Annex II is deleted. Article 14 Commission Regulation (EEC) No 2967/79 of 18 December 1979 laying down the conditions under which certain cheeses benefiting from preferential import treatment are to be processed(26), as last amended by Regulation (EEC) No 3812/85(27), is hereby amended as follows: 1.Article 1 is replaced by the following: ´Article 1 Subject as provided in this Regulation, the provisions of Regulation (EEC) No 1535/77 shall apply to cheeses falling withing subheading 0406 90 11 of the combined nomenclature intended for processing and imported under the tariff quota provided for in Annex I (i) of Regulation (EEC) No 1767/82.' 2.Article 2 (1) is replaced by the following: ´1. The cheeses referred to in Article 1 shall be considered as processed when they have been processed into products falling within subheading 0406 30 of the combined nomenclature.' Article 15 Article 1 of Commission Regulation (EEC) No 2968/79 of 20 December 1979 laying down detailed rules for the provision of administrative assistance in connection with the export of soft ripened cows' milk cheeses eligible for special treatment on import into a non-member country(28), is hereby replaced by the following: ´Article 1 On the export to the USA, including Puerto Rico, of soft ripened cows' milk cheeses, produced in the Community and complying with the definition set out in Annex I hereto, a certificate corresponding to the specimen set out in Annex II shall be issued at the request of the person concerned.' Article 16 Article 1 of Commission Regulation (EEC) No 1552/80 of 20 June 1980 laying down detailed rules for the provision of administrative assistance in connection with the export of certain cheeses eligible for special treatment on export to Australia(29), is hereby replaced by the following: ´Article 1 For exports to the Commonwealth of Australia of: -soft ripened cheeses plus cheeses produced exclusively from goats' milk (excluding Feta, Telemes and Kasseri), -Roquefort cheeses and Stilton cheese, produced in the Community and satisfying the definition set out in Annex I hereto, a certificate corresponding to the specimen set out in Annex II hereto shall be issued at the request of the party concerned.' 1. 2. 88No L 28/ Article 17 In Annex II of Commission Regulation (EEC) No 1932/81 of 13 July 1981 on the granting of afor butter and concentrated butter for use in the manufacture of pastry products, ice-cream and other foodstuffs(30), as last amended by Regulation (EEC) No 453/85(31), the second indent is replaced by the following: ´-Section 106:1.The date of expiry of the period for submission of individual tenders referred to in Article 2 (2) of Regulation (EEC) No 1932/81. 2.The type of incorporation carried out, using one of the following expressions, as appropriate: (a)For butter concentrated in accordance with Annex I (V) to Regulation (EEC) No 262/79 or for the intermediate product and intended for processing into products falling within the subheadings 1901 20 20 and 1901 90 90 or heading No 1905 of the combined nomenclature; - ´ ´product 1902 (mono- glycerides, tocopherds/enanthic acid)'' or ´ ´product 1902 (monoglycerides, tocopherds/stigmasterol)'', (b)For concentrated butter or for the intermediate product intended for processing into raw dough falling within subheadings 1901 10, 1901 20 and 1901 90 90 or into products falling within heading No 1905 of the combined nomenclature; - ´ ´product 1902-1908 (vanilla/enanthic acid)'' or ´ ´product 1902-1908 (vanilla/stigmasterol)'' in the case of products resulting from incorporation as specified in Annex I (I) to Regulation (EEC) No 262/79, - ´ ´product 1902-1908 (carotene/enanthic acid'' or ´ ´product 1902-1908 (carotene/stigmasterol)'' in the case of products resulting from incorpo- ration as specified in Annex I (II) to Regulation (EEC) No 262/79, - ´ ´product 1902-1908 (sugar/enanthic acid)'' or ´ ´product 1902-1908 (sugar/stigmasterol)'' in the case of products resulting from incorporation as specified in Annex I (III) of Regulation (EEC) No 262/79, - ´ ´product 1902-1908 (skimmed-milk powder, sugar/enanthic acid)'' or ´ ´product 1902-1908 (skimmed-milk powder, sugar/stigmasterol)'' in the case of products resulting from incorporation as specified in Annex I (V) to Regulation (EEC) No 262/79, (c)For concentrated butter or for the intermediate product intended for processing into products falling within heading No 1806 or 2106: - ´ ´product 1806-2107 (vanilla/sitosterol)'' in the case of products resulting from incorporation as specified in Annex II (I) to Regulation (EEC) No 262/79, - ´ ´product 1806-2107 (carotene/sitosterol)'' in the case of products resulting from incorporation as specified in Annex II (II) to Regulation (EEC) No 262/79, - ´ ´products 1806-2107 (sugar/sitosterol)'' in the case of products resulting from incorporation as specified in Annex II (III) to Regulation (EEC) No 262/79.' Article 18 Commission Regulation (EEC) No 2729/81 of 14 September 1981 laying down special rules implementing the system of import and export licences and the advance fixing of refunds in respect of milk and milk products(32), as last amended by Regulation (EEC) No 3812/85(33), is hereby amended as follows: 1.Article 1 (1) is replaced by the following: ´1. The amount of the security in respect of import and export licences shall be, per 100 kilograms net of the product: -1,00 ECU for products falling within heading Nos 0401, 0403 of the combined nomenclature, -3,00 ECU for products falling within heading No 0406 of the combined nomenclature, -4,00 ECU for products falling within heading No 0405 of the combined nomenclature, -2,00 ECU for the other products listed in Article 1 of Regulation (EEC) No 804/68.' 2.In Article 2, the first indent is replaced by the following: ´-500 kg in case of products falling within heading No 0405 or 0406 of the combined nomenclature.' 3.In Article 3 (2) the words ´of the Common Customs Tariff' are replaced by ´of the combined nomenclature.' 4.In Article 3a, second indent, the words ´of the Common Customs Tariff' are replaced by ´of the combined nomenclature.' 5.Article 4 (2) is replaced by the following: ´2. In addition, where there is no advance fixing of the refund, any exportation outside the Community of products falling within subheadings 0402 10 19, 0402 21 17, 0402 21 19, 0402 21 99, 0403 90 11, 0403 90 13, 0403 90 19, 0404 90 11, 0404 90 13, 0404 90 19, 0404 90 31, 0404 90 33, 0404 90 39 and heading No 0405 of the combined nomenclature, is subject to the presentation of an export certificate.' 6.In Article 5, the words ´in the Common Customs Tariff' and ´of the Common Customs Tariff' are replaced respectively by ´in the combined nomenclature' and ´of the combined nomenclature.' 7.In Article 6, paragraph 1, excluding the indents, is replaced by the following: ´1. Where an export licence without advance fixing of the refunds relates to a product falling within subheadings 0402 10 11, 0402 10 19, 0402 21, 0403 90 11, 0403 90 13, 0403 90 19, 0404 90 11, 0404 90 13, 0404 90 19, 0404 90 31, 0404 90 33 and 0404 90 39 or heading No 0405 of the combined nomenclature that is to be exported under a Regulation that precludes the granting of a refund, in particular in the context of food aid, the application for the licence and the licence itself shall, in section 12, refer to the Regulation concerned, using one of the following forms of wording:' 8.In Article 8 (2), the second paragraph is replaced by the following: ´However, in cases where, in accordance with Article 13, application for export licences relate only to advance fixing of the refund on the sugar component of a product falling within subheadings 0402 10 91, 0402 10 99, 0402 29, 0402 99, 0402 99 99, 0403 90 61, 0403 90 63, 0403 90 69, 0404 10 19, 0404 10 99 and 0404 90 51 to 0404 90 99 of the combined nomenclature, the provisions of the first subparagraph covering applications lodged on Thursdays shall not apply.' 9.In Article 10: (a)paragraph 1 is replaced by the following: ´1. Export licences with advance fixing of the refund for products falling withing subheadings 0402 10 19, 0402 21 17, 0402 21 19, 0402 21 99, 0403 90 11, 0403 90 13, 0403 90 19, 0404 90 11, 0404 90 13, 0404 90 19, 0404 90 31, 0404 90 33 and 0404 90 39 and heading No 0405 of the combined nomenclature shall only be issued on the fifth working day following the day on which the application is lodged, in so far as special measures are not taken in the intervening period.' (b)paragraph 3 is replaced by the following: ´3. For the products falling within heading No 0405 of the combined nomenclature which will be exported or sent to one of the destinations referred to in Articles 5 to 19b of Regulation (EEC) No 2730/79, the request for the export certificate itself shall include, in section 13, either the words ´ ´Zone C2'' or the words ´ ´Zone C1 or destination other than Zones C1 and C2''. The certificate shall require the product to be exported or sent to the destination thereby indicated. In addition, the request for the certificate and the certificate shall include in section 13, as an indication, the name of the third country of destination or of the particular destination. The destination zones are those defined in Regulation (EEC) No 1098/68.' (c)In paragraph 4, the indication ´of heading No 0403 of the Common Customs Tariff' is replaced by ´of heading No 0405 of the combined nomenclature.' (d)The first sentence of paragraph 5 is replaced by the following: ´5. For the payment of the refund for the products falling within heading No 0405 of the combined nomenclature, the following particular provisions shall apply.' 10.In Article 11 (2), the words: ´of the Common Customs Tariff' are replaced by the words ´of the combined nomenclature.' 11.Article 13 (1) is replaced by the following: ´1. With regard to products falling within subheadings 0402 10 91, 0402 10 99, 0402 29, 0402 99, 0403 90 31, 0403 90 33, 0403 90 39, 0403 90 61, 0403 90 63, 0403 90 69, 0404 10 19, 0404 10 99 and 0404 90 51 to 0404 90 99 of the combined nomenclature, the export licence may, at the request of the applicant, be issued either: -in respect of one only of the two components referred to in Article 2 (1) of Regulation (EEC) No 1098/68, or -in respect of both these components.' 12.Annex I is replaced by the following: ANNEX I List of products and destinations for which refunds may not be fixed in advance CN codeDescriptionDestinationex 0406 90 Austria and Andorra ex 0406 90 Butterkaese, Danbo, Edam, Elbo, Esrom, Fontal, Fontina, Fynbo, Galantine, Gouda, Havarti, Italico, Maribo, Molbo, Mimolette, Samso, Saint-Paulin, Tilsit, Tybo and other cheeses of a minimum fat content of 30 % by weight, in the dry matter, and of a water content, calculated by weight, of the non-fatty matter exceeding 52 % but not exceeding 67 % Liechtenstein, Switzerland 13.Annex II is replaced by the following: ANNEX II Period of validity of export licences with advance fixing of the refund Period of validityCN codeDescriptionCompulsory destination (1) (a)30 days 0406 Cheese and curd Zone E and Canada (b)Until the end of the sixth month following that of issue Products specified in Article 1 of Regulation (EEC) No 804/68 excluding products to be exported to the destinations referred to in (a). - 1See Article 11 (3). However, where Annex I excludes advance fixing for certain products and destinations, the issue of an export licence for such products shall make it obligatory to export to a destination other than that indicated in Annex I. Article 19 Article 1 of Commission Regulation (EEC) No 3677/81 of 22 December 1981 laying down detailed rules for the provision of administrative assistance in connection with the export of cheeses eligible for special treatment on import into Finland(34), is hereby replaced by the following: ´Article 1 On the export to Finland of cheeses, falling within heading No 0406 of the combined nomenclature produced in the Community, a certificate corresponding to the specimens set out in the Annex hereto shall be issued at the request of the person concerned.' Article 20 Commission Regulation (EEC) No 1767/82 of 1 July 1982, laying down detailed rules for applying specific import levies on certain milk products(35), as last amended by Regulation (EEC) No 3048/87(36), is hereby amended as follows: 1.In Article 1, paragraph 1 is replaced by the following: ´1. The levies applicable to milk products imported from a third country -in accordance with the provisions Article 8 of Regulation (EEC) No 2915/79, -in accordance with provisions of Article 12 of the aforesaid Regulation are set in Article 1 of this Regulation.' 2.In Article 1, paragraph 3 is deleted. 3.Article 8 is replaced by the followings: ´Article 8 No monetary compensatory amount shall be applied when the products specified in Annex I (b), (c), (d), (g), (h), (i), (j), (m), (n), (o), (p) and (s) are put into free circulation.' 4.The following Article 8a is inserted: ´Article 8a For the quantities of cheese imported into Spain and Portugal from the EFTA countries, the related specific levies and provisions of the additional agreements are applicable'. 5.Annex I is replaced by the following: 1. 2. 88No L 28/ANNEX I CN codeDescription of goodsCountry of originImport levy in ECU per 100 kg net weight unless specified otherwise(a)0402 29 11Special milk, for infants, in hermetically sealed containers of a net content not exceeding 500 g, of a fat content by weight exceeding 10 % and not exceeding 27 %Switzerland36,27 (b)0406 20 10 0406 90 19Glarus herb cheese (known as Schabziger)Switzerland6 % of the customs value (c)ex 0406 90 13 ex 0406 90 15 ex 0406 90 17Emmentaler, GruyÃ ¨re, Sbrinz, Appenzell, Vacherin fribourgeois, Vacherin mont d'or and TÃ ªte de Moine, of a minimum fat content of 45 % by weight, in the dry matter, matured for at least 18 days in the case of Vacherin mont d'or, for at least two months in the case of Vacherin fribourgeois and at least three months in the case of the others: -Whole cheeses with rind (2) (a), of a free-at-frontier value (3) of not less than 362,88 ECU but less than 387,06 ECU per 100 kg net weight -Pieces packed in vacuum or in inert gas, rind (4) (a) on at least one side, of a net weight of into less than 1 kg but less than 5 kg and of a free-at-frontier value of not less than 387,06 ECU but less than 411,24 ECU per 100 kg net weightSwitzerland18,13 (d)ex 0406 90 13 ex 0406 90 15 ex 0406 90 17Emmentaler, GruyÃ ¨re, Sbrinz, Appenzell, Vacherin fribourgeois, Vacherin mont d'or and TÃ ªte de Moine, of a minimum fat content of 45 % by weight, in the dry matter, matured for at least 18 days in the case of Vacherin mont d'or, for at least two months in the case of Vacherin fribourgeois and at least three months in the case of the others: -Whole cheeses with rind (2) (a), of a free-at-frontier value (3), not less than 387,06 ECU per 100 kg net weight, -Pieces packed in vacuum, or in inert gas (4), with rind (2) (a) on at least one side, of a net weight of not less than 1 kg and of a free-at-frontier value (3) not less than 411,24 ECU per 100 kg net weight -Pieces packed in vacuum or in inert gas (4), of a net weight not exceeding 450 g and of a free-at-frontier value (3) of not less than 445,09 ECU per 100 kg net weightSwitzerland 9,07 (e)ex 0406 90 13 ex 0406 90 15 ex 0406 90 17Emmentaler, GruyÃ ¨re, Sbrinz and Bergkaese, of a minimum fat content of 45 % by weight, in the dry matter, matured for at least three months: -Whole cheeses with rind (2) (a) subject to an annual tariff quota of 6 850 tonnes, including the quota for Finlandia referred to in point (r) originating from FinlandFinland18,13 (e)ex 0406 90 13 ex 0406 90 15 ex 0406 90 17 (cont'd) -Pieces packed in vacuum on inert gas (4), with rind (2) (a) on at least one side, of a net weight of not less than 1 kg but less than 5 kg, subject to an annual tariff quota of 1 700 tonnes originating from Finland The quantities referred to in the first and second indents are interchangeable within 25 % of the quantities shown (f)ex 0406 90 13 ex 0406 90 15 ex 0406 90 17Emmentaler, GruyÃ ¨re, Sbrinz and Bergkaese, of a minimum fat content of 45 % by weight, in the dry matter, matured for at least three months: -Whole cheeses (2) (a) -Pieces packed in vacuum or in inert gas (4), with rind (2) (a) on at least one side, of a net weight of not less than 1 kg -Pieces packed in vaccum or in inert gas (4), of a net weight of not more than 450 g Within the limit of a total annual tariff quota of 8 000 tonnes, originating from AustriaAustria18,13 (g)ex 0406 90 21Cheddar, made from unpasteurized milk, of a minimum fat content of 50 % by weight, in the dry matter, matured for at least nine months, of a free-at-frontier value (3) per 100 kg net weight of not less than: -293,86 ECU in the case of whole cheeses (2) (b) -312,00 ECU in the case of cheeses of a net weight of not less than 500 g -324,09 ECU in the case of cheeses of a net weight of less than 500 g Subject to an annual tariff quota of 2 750 tonnesCanada12,09 (h)ex 0406 90 21Whole cheddar cheeses (2) (a), of a minimum fat content of 50 % by weight, in the dry matter, matured for at least three months, subject to an annual tariff quota of 9 000 tonnesAustralia New Zealand15,00 (i)ex 0406 90 11-Cheddar and -Other cheeses intended for processing, subject to an annual tariff quota of 3 500 tonnesAustralia New Zealand15,00 (j)ex 0406 30 10Processed cheese, not grated or powdered, in the blending of which only Emmentaler, GruyÃ ¨re and Appenzell have been used and which may contain, as an addition, Glarus herb cheese (known as Schabziger), put up for retail sale (5), of a free-at-frontier value (3) of not less than 243 ECU per 100 kg net weight and of a fat content not exceeding 56 % by weight, in the dry matterSwitzerland36,27 (k)ex 0406 30 10Processed cheese, not grated or powdered, in the blending of which only Emmentaler, GruyÃ ¨re and Appenzell have been used and which may contain, as an addition Glarus herb cheese (known as Schabziger), put up for retail sale (5), of a fat content by weight in the dry matter not exceeding 56 % by weight, in the dry matter, subject to an annual tariff quota of 700 tonnes, including Tilsit, Turunmaa and Lappi cheeses referred to in point (t), originating from FinlandFinland36,27 (l)ex 0406 30Processed cheese, not grated or powdered, in the blending of which only Emmentaler, Bergkaese or similar hard cheeses have been used, put up for retail sale (5), and of a fat content by weight in the dry matter not exceeding 56 % by weight, in the dry matter, subject to an annual tariff quota of 3 750 tonnes, originating from AustriaAustria36,27 (m)ex 0406 90 25Tilsit, of a fat content not exceeding 48 % by weight, in the dry matterRomania Switzerland77,70 (n)ex 0406 90 25Tilsit, of a fat content exceeding 48 % by weight in the dry matterRomania Switzerland101,88 (o)ex 0406 90 29KashkavalBulgaria Hungary Israel Romania Turkey Yugoslavia Cyprus65,61 (p)ex 0406 90 31 ex 0406 90 50Cheese of sheep's milk, in containers containing brine, or in sheepskin or goatskin bottesBulgaria Hungary Israel Romania Turkey Cyprus Yugoslavia65,61 (q)ex 0406 40 00 ex 0406 90 23 ex 0406 90 25 ex 0406 90 27 ex 0406 90 35 ex 0406 90 89-Blue-veined cheese -Tilsit, matured for at least one month and Butterkaese -Mondseer, with a fat content, by weight in the dry matter of not less than 40 % but less than 48 % -Alpentaler, with a fat content of 45 % by weight in the dry matter and a water content of more than 40 % but less than 45 % by weight -Edam, with a fat content by weight, in the dry matter, of more than 40 % but less than 48 %, put up in forms of a net weight not exceeding 350 g (known as Geheimratskaese)Austria60,00 ex 0406 40 00 ex 0406 90 23 ex 0406 90 25 ex 0406 90 27 ex 0406 90 35 ex 0406 90 89 (cont'd) - ´ ´Tiroler Graukaese'', with a fat content by weight in the dry matter of less than 1 % and a water content higher than 60 % but less than 66 % by weight -Cheeses known as ´ ´Weisskaese nach Balkanart'' and ´ ´Kefalotyri'', processed from cow's milk, with a fat content by weight in the dry matter of less than 48 % Subject to a total annual tariff quota of 3 950 tonnes, originating from Austria For the year 1987, this quota is fixed at 3 050 tonnes (r)ex 0406 90 37Finlandia, of a minimum fat content of 45 % by weight, in the dry matter, matured for at least 100 days, in rectangular blocks of a net weight of not less than 30 kg, originating from Finland, subject to an annual tariff quota of 3 000 tonnes. The quantities of this product which are not imported may be replaced by corresponding quantities of the cheeses listed in point (e), first indentFinland18,13 (s)ex 0406 69 39 ex 0406 90 89-Jarlsberg, with a minimum fat content of 45 % by weight in the dry matter and a dry matter content of at least 56 %, matured for at least three months: -Whole cheeses with rind, from 8 to 12 kg -In rectangular blocks with a net weight of not more than 7 kg (4) -Pieces packed in vacuum or in inert gas, with a net weight of not less than 150 g and not more than 1 kg (4) -Ridder, with a minimum fat content of 60 % by weight, in the dry matter, matured for at least four weeks: -Whole cheeses with rind, from 1 to 2 kg -Pieces packed in vacuum or in inert gas, with rind on at least one side, with a net weight of at least 150 g (4) Originating from Norway, subject to an annual tariff quota of: -1 820 tonnes for 1986, -1 920 tonnes for 1987, -2 020 tonnes for 1988Norway55,00 (t)ex 0406 90 25 ex 0406 90 89Tilsit, Turunmaa and Lappi, subject to the annual tariff quota listed in point (k)Finland60,00 1. 2. 88No L 28/1Special milk for infants means products free of pathogenic and toxigenic germs and which have less than 10 000 revivifiable aerobic bacteria and less than 2 coliform bacteria per gram. 2(a) ´ ´Whole cheeses, with rind'' means whole cheeses of the following net weights: -Emmentaler:not less than 60 kg but not more than 130 kg inclusive, -GruyÃ ¨re:not less than 20 kg but not more than 45 kg inclusive, -Sbrinz:not less than 20 kg but not more than 50 kg inclusive, -Bergkaese:not less than 20 kg but not more than 60 kg inclusive, -Appenzellnot less than 6 kg but not more than 8 kg inclusive, -Vacherin fribourgeois:not less than 6 kg but not more than 10 kg inclusive, -TÃ ªte de moine:not less than 0,700 kg but not more than 4 kg inclusive, -Vacherin mont d'or:not less than 0,400 kg but not more than 3 kg inclsusive, For the purposes of these provisions, ´ ´rind'' is defined as follows: ´ ´The rind of such cheeses is the outer layer formed from the cheese itself, having a distinctly more solid consistency and a distinctly darker colour.'' (b) ´ ´Whole cheddar cheeses'' means: -whole cheeses of a net weight of not less than 33 kg but not more than 44 kg inclusive, -cubic blocks or parallelepipeds of cheese of a net weight of not less than 10 kg. 3 ´ ´Free-at-frontier value'' means the free-at-frontier price or fob price in the country of exportation, plus a fixed amount, where appropriate, for delivery costs to the customs territory of the Community. 4The concession shall apply to rectangular blocks or to vacuum-packed pieces packed in inert gas provided that the packings of such goods bear at least the following particulars: -the name of the cheese, -the fat content by weight in the dry matter, -the packer responsible, -the country of origin of the cheese. 5The expression ´ ´put up for retail sale'' shall be taken to apply to cheese put up in immediate packings of a net weight not exceeding 1 kg containing portions or slices of an individual net weight not exceeding 100 g. 6.Annex II is replaced by the following: 7.Annex III is replaced by the following: ´ANNEX III Rules for completing certificates The following must be completed, in addition to boxes 1 to 6, 9, 17 and 18 of the IMA 1 certificate: A.As regards special milk for infants falling within subheading 0402 29 11 of the combined nomenclature: 1.Box 7 by specifying ´ ´special milk for infants which is free from toxigenic or pathogenic germs and contains per gram less than 10 000 revivifiable aerobic bacteria and less than two coliform bacteria'', 2.Box 10 by specifying ´ ´exclusively home- produced cows' milk'', 3.Box 13 by specifying ´ ´exceeding 10 % but not exceeding 27 %'', B.As regards Emmentaler, GruyÃ ¨re, Sbrinz, Bergkaese, Appenzell, Vacherin mont d'or, Vacherin fribourgeois or TÃ ªte de moine cheese falling within subheadings ex 0406 90 13, ex 0406 90 15 and ex 0406 90 17 of the combined nomenclature: 1.Box 7 by specifying, as appropriate, ´ ´Emmentaler cheese'', GruyÃ ¨re cheese'', ´ ´Sbrinz cheese'', ´ ´Bergkaese cheese'', ´ ´Appenzell cheese'', ´ ´Vacherin fribourgeois cheese'', ´ ´Vacherin mont d'or'', or ´ ´TÃ ªte de moine cheese'' and as appropriate: - ´ ´in whole cheese, with rind'', - ´ ´in pieces packed in vacuum or in inert gas, with rind on at least on side, and of a weight of not less than 1 kg but less than 5 kg'', - ´ ´in pieces packed in vacuum or in inert gas, of a net weight not exceeding 450 g'', 2.Box 10 by specifying ´ ´exclusively home- produced cows' milk'', 3.Box 11 by specifying ´ ´at least 45 %'', 4.Boxes 14 and 15; in the case of products originating in Austria or Finland, however, box 15 need not be completed C.As regards Glarus herb cheese (known as Schabziger) falling within subheading 0406 90 19 of the combined nomenclature: 1.Box 7 by specifying ´ ´Glarus cheese (known as Schabziger)'', 2.Box 10 by specifying ´ ´exclusively home- produced skimmed-milk with finely-ground herbs added'', D.As regards the processed cheeses listed under (j), (k) and (l) in Annex I falling within subheading ex 0406 30 of the combined nomenclature: 1.Box 7 by specifying ´ ´processed cheese, put up in immediate packaging of a weight not exceeding 1 kg containing portions or slices each weighing not more than 100 g'', 2.Box 10 by specifying ´ ´exclusively home- produced Emmentaler, GruyÃ ¨re, and Appenzell and possibly as an addition, Glarus herb cheese (known as Schabziger)'' for products originating from Switzerland and Austria, 3.Box 10 by specifying ´ ´exclusively home-produced Emmentaler, Bergkaese or similar hard cheeses'' for products originating from Austria, 4.Box 11 by specifying ´ ´not more than 56 %, 5.Box 15; in the case of products originating in Austria or Finland, however box 15 need not be completed, E.As regards cheddar listed under (g) in Annex I and falling within subheading ex 0406 90 21 of the combined nomenclature: 1.Box 7 by specifying, as appropriate: ´ ´whole cheddar cheeses'', ´ ´cheddar cheeses in forms other than whole cheeses, of a net weight of not less than 500 g'', ´ ´cheddar cheese in forms other than whole cheeses, of a net weight of less than 500 g'', 2.Box 10 by specifying ´ ´exclusively unpasteurized home-produced cows' milk'', 3.Box 11 by specifying ´ ´at least 50 %'', 4.Box 14 by specifying ´ ´at least nine months'', 5.Boxes 15 and 16 by specifying the period for which the quota is valid. F.As regards chaddar cheeses listed under (h) in Annex I and falling within subheading ex 0406 90 21 of the combined nomenclature: 1.Box 7 by specifying ´ ´whole cheddar cheeses'', 2.Box 10 by specifying ´ ´exclusively home- produced cows' milk'', 3.Box 11 by specifying ´ ´at least 50 %'', 4.Box 14 specifying ´ ´at least three months'', 5.Box 16 by specifying the period for which the quota is valid. G.As regards cheddar cheese intended for processing as listed under (i) in Annex I and falling within subheading 0406 90 11 of the combined nomenclature: 1.Box 7 by specifying ´ ´whole cheddar cheeses'', 2.Box 10 by specifying ´ ´exclusively home- produced cows' milk'', 3.Box 16 by specifying the period for which the quota is valid. H.As regards other cheese, other than cheddar, intended for processing, as listed under (i) in Annex I and falling within subheading 0406 90 11 of the combined nomenclature: 1.Box 7 by specifying ´ ´exclusively home-produced cows' milk'', 2.Box 16 by specifying the period for which the quota is valid. I.As regards Tilsit, Butterkaese, Turunmaa or Lappi cheeses listet under (m), (n) and (t) in Annex I and falling within subheadings ex 0406 90 89 of the combined nomenclature: 1.Box 7 by specifying as appropriate, ´ ´Tilsit cheese'', ´ ´Butterkaese cheese'', ´ ´Turunmaa cheese'' or ´ ´Lappi cheese'', 2.Box 10 by specifying ´ ´exclusively home- produced cows' milk'', 3.Boxes 11 and 12. K.As regards Kashkavel cheeses listed under (o) in Annex I and falling within subheading 0406 90 29 of the combined nomenclature: 1.Box 7 by specifying ´ ´Kashkavel cheese'', 2.Box 10 by specifying ´ ´exclusively home- produced sheep's milk'', 3.Boxes 11 and 12. L.As regards cheeses of sheep's milk or buffalo milk in containers containing brine, or in sheppskin or goatskin bottles, as listed under (p) in Annex I and falling within subheadings ex 0406 90 31 and 0406 90 50 of the combined nomenclature: 1.Box 7 by specifying, as appropriate, ´ ´cheese of sheep's milk'' or ´ ´cheese of buffalo milk'' and ´ ´in containers containing brine'' or ´ ´in sheepskin or goatskin bottles'', 2.Box 10 by specifying, as appropriate, ´ ´exclusively home-produced sheep's milk'' or ´ ´exclusively home-produced buffalo milk'', 3.Boxes 11 and 12. M.As regards Edam cheese listed under (q) in Annex and falling within subheadings ex 0406 90 89 of the combined nomenclature: 1.Box 7 by specifying ´ ´Edam cheese in forms of a net weight not exceeding 350 g (known as Geheimratskaese)'', 2.Box 1 by specifying ´ ´not less than 40 % but less than 48 %'', N.As regards blue-veined cheeses listed under (q) in Annex I and falling within subheading 0406 40 00 of the combined nomenclature: 1.Box 7 by specifying ´ ´blue-veined cheese, not grated or powdered''. O.As regards Weisskaese nach Balkanart and Kefalotyri cheeses listed under (q) in Annex I and falling within subheading 0406 90 89 of the combined nomenclature: 1.Box 7 by specifying, as appropriate ´ ´Weisskaese nach Balkanart'' or ´ ´Kefalotyri'', 2.Box 10 by specifying ´ ´exclusively home- produced cows' milk'', 3.Box 11 by specifying ´ ´less than 48 %''. P.As regards Finlandia cheeses listed under (r) in Annex I and falling within subheading ex 0406 90 37 of the combined nomenclature: 1.Box 7 by specifying ´ ´Finlandia cheese in rectangular blocks, of a net weight of not less than 30 kg'', 2.Box 11 by specifying ´ ´at least 45 %'', 3.Box 14 by specifying ´ ´at least 100 days''. Q.As regards Jarlsberg and Ridder cheeses listed under (s) in Annex I and falling within subheadings 0406 90 39 and ex 0406 90 89 of the combined nomenclature: 1.Box 7 by specifying either ´ ´Jarlsberg cheese'' and as appropriate: - ´ ´Whole cheeses with rind with a net weight of 8 to 12 kg inclusive'', - ´ ´Rectangular blocks with a net weight of not more than 7 kg'', - ´ ´Pieces packed in vacuum of in inert gas, with a net weight of at least 150 g and not more than 1 kg'', or ´ ´Ridder cheese'', and as appropriate: - ´ ´Whole cheeses with rind of 1 kg to 2 kg'', or - ´ ´Pieces packed in vacuum or in inert gas, with rind on at least one side, with a net weight of at least 150 g'', 2.Box 11 by specifying as appropriate ´ ´at least 45 %'' or ´ ´at least 60 %'', 3.Box 14 by specifying as appropriate ´ ´at least three months'' or ´ ´at least four months''. Annex IV is replaced by the following: ANNEX IV Third countryCombined nomenclature code and description of goodsIssuing agencyNameLocationex Australia0406 90 11Cheddar and other cheese for processingDepartment of Primary IndustryCanberra Austria0406 30 0406 40 00 0406 90 13 ex 0406 90 15 ex 0406 90 17 0406 90 23 0406 90 25 0406 90 27 0406 90 35 ex 0406 90 89Processed cheese Blue-veined cheese Emmental GruyÃ ¨re Bergkaese Edam Tilsit Butterkaese Kefalotyri Alpentaler Tiroler Graukaese Mondseer Cheeses known as ´Weisskaese nach Balkanart'Milchwirtschaftsfonds et OEsterreichische Hartkaese Export-Gesell- schaft either jointly or separatelyVienna Innsbruck Bulgaria0406 90 29 0406 90 31 0406 90 50Kashkaval Cheeses of sheep's milk or buffalo milkBulgarkontrolaSofia Canada0406 90 21CheddarCanadian Dairy Commission Commission canadienne du laitOttawa Cyprus0406 90 29 0406 90 31 0406 90 50Kashkaval Cheeses of sheep's milk or buffalo milkMinistry of Commerce and IndustryNicosia Finland0406 90 13 ex 0406 90 15 0406 30 0406 90 25 0406 90 37 ex 0406 90 89Emmental GruyÃ ¨re Processed cheese Tilsit Finlandia Turunmaa, LappiValtion Maitovalmisteiden TarkastuslaitosHelsinki Hungary0406 90 29 0406 90 31 0406 90 50Kashkaval Cheeses of sheep's milk or buffalo milkTejtermÃ ©kek Magyar Allami Ellenoerzoe AllomasaBudapest Israel0406 90 29 0406 90 31 0406 90 50Kashkaval Cheeses of sheep's milk or buffalo milkMinistry of Industry and Trade, Food DivisionJerusalem Norway0406 30 0406 90 39 ex 0406 90 89Processed cheese Jarlsberg RidderO. Kavli Norske MeierierBergen Oslo New Zealand0406 90 11Cheddar and other cheeses for processingNew Zealand Dairy BoardWellington Romania0406 90 25 0406 90 29 0406 90 31 0406 90 50Tilsit Kashkaval Cheeses of sheep's milk or buffalo milkOfficiul de Control al MarfurilorBucharest Switzerland0402 29 11Special milk for infantsOffice fÃ ©dÃ ©ral de l'agriculture du dÃ ©partement fÃ ©dÃ ©ral de l'Ã ©conomie publiqueBerne ex 0406 90 17AppenzellOffice commercial pour le fromage d'AppenzellSaint-Gallen 0406 90 13 0406 90 15Emmental, GruyÃ ¨re, SbrinzUnion suisse du commerce de fromage SABerne ex 0406 90 17Vacherin fribourgeois, Vacherin mont-d'or, TÃ ªte de moineSociÃ ©tÃ © suisse des fabricants de fromages Ã pÃ ¢te molle et mi-dure SFPMBerne 0406 20 10 0406 90 19Glarus herb cheeseChambre de commerce glaronaise et SociÃ ©tÃ © suisse des fabricants de fromages aux herbes Ã r.l.Glarus 0406 30 Processed cheeseUnion suisse du commerce de fromage SABerne 0406 90 25TilsitCentrale suisse du commerce du TilsitWeinfelden etOffice fÃ ©dÃ ©ral de l'agriculture du dÃ ©partement fÃ ©dÃ ©ral de l'Ã ©conomie publiqueBerne Turkeyex 0406 90 29 ex 0406 90 31 ex 0406 90 50Kashkaval Cheeses of sheep's milk or buffalo milkT.C. Tarim BakanligiVeterinary services of the Tarim Bankanligi, at various locations in Turkey Yougoslavia0406 90 29 0406 90 31 0406 90 50Kashkaval Cheeses of sheep's milk or buffalo milkFond ze Unapredjene Proizvodnje i Plasmana Stoke i Stocnih ProizvodaBelgrade 1. 2. 88No L 28/ Article 21 Commission Regulation (EEC) No 1953/82 of 6 July 1982 laying down special conditions for the export of certain cheeses to third countries(37), as last amended by Regulation (EEC) No 3812/85(38), is hereby amended as follows: 1.Article 2 (2) is replaced by the following: ´2. For processed cheeses falling within subheading 0406 30 of the combined nomenclature exported to Switzerland, the certificate to be used shall correspond to the specimen shown in Annex 1.' 2.Annex II B is replaced by the following: ANNEX II B Cheeses which may be exported to Switzerland under a certificate of which a specimen is shown in Annex II C CN codeProductsex 0406Butterkaese Danbo Edam Elbo Esrom Fontal Fontina Fynbo Galantine Gouda Havarti Italico Maribo Molbo Mimolette Samsoe St-Paulin Tilsit Tybo Other cheeses of a fat content by weight of dry matter of 30 % or more and of a water content by weight of the non-fatty matter exceeding 52 % but not exceeding 67 % Article 22 Article 1 of Commission Regulation (EEC) No 3305/82 of 9 December 1982 laying down detailed rules for the provision of administrative assistance in connection with the export of cheeses eligible for special treatment on import into Norway(39), is hereby replaced by the following: ´Article 1 On export to Norway of cheeses falling within heading No 0406 of the combined nomenclature, produced in the Community, a certificate corresponding to the specimen set out in the Annex hereto shall be issued at the request of the person concerned.' Article 23 In Article 2 (1), point (c) in the first subparagraph and point (g) in the second subparagraph of Council Regulation (EEC) No 1842/83 of 30 June 1983, laying down general rules for the supply of milk and certain milk products at reduced prices to schoolchildren(40), as last amended by Regulation (EEC) No 232/87(41), are hereby replaced respectively, by the following: (a) ´(c)whole milk yoghurt;' (b) ´(g)skimmed and semi-skimmed yoghurt and yoghurt containing sugar, cocoa or fruit in a maximum proportion to be determined.' Article 24 The Annex to Commission Regulation (EEC) No 2617/83 of 28 July 1983 laying down detailed rules for the supply of milk and certain milk products to schoolchildren(42), as last amended by Regulation (EEC) No 3443/86(43), is hereby replaced by the following: ´ANNEX List of products eligible for the Community aid referred to in Article 2 (1) of Regulation (EEC) No 1842/83 -Category I (a)untreated whole milk; (b)whole milk which has been pasteurized or subjected to a UHT process; (c)chocolate-flavoured or flavoured whole milk which has been pasteurized, sterilized or subjected to a UHT process, with a whole milk content, by weight, of at least 90 %; (d)whole milk yoghurt; (e)yoghurt containing sugar, cocoa or fruit, of a whole milk content, by weight, of at least 85 %, or where the fruit pulp contains, by weight, at least 80 % of whole milk. -Category II (a)semi-skimmed milk which has been pasteurized, sterilized or subjected to a UHT process; (b)chocolate-flavoured or flavoured semi-skimmed milk which has been pasteurized, sterilized or subjected to a UHT process, of a semi-skimmed milk content, by weight, of at least 90 %; (c)semi-skimmed milk yoghurt; (d)yoghurt containing sugar, cocoa or fruit, of a semi-skimmed milk-content, by weight, of at least 85 % or where the fruit pulp contains, by weight, at least 80 % of semi-skimmed milk. -Category III Buttermilk. -Category IV Fresh and processed cheeses of a fat content, by weight, in the dry matter, of 40 % or more. -Category V Other cheeses of a fat content, by weight, in the dry matter, of 45 % or more. -Category VI Grana Padano cheese. -Category VII Parmiggiano-Reggiano cheese.' Article 25 Commission Regulation (EEC) No 3439/83 of 5 December 1983 laying down special conditions for the export of certain cheeses to Australia(44), as last amended by Regulation (EEC) No 269/84(45), is hereby amended as follows: 1.Article 3 is replaced by the following: ´Article 3 For cheeses other than blue-veined cheeses and cheddar, box 7 of the title shall include the words ´ ´of a water content by weight of the non-fatty matter exceeding 47 % but not exceeding 62 %''. ' 2.Annex I is replaced by the following: ANNEX I List of cheeses for which a certificate, of which a specimen is shown in Annex II, may be issued CN codeDescriptionex 0406 40Blue-veined cheese, excluding Roquefort ex 0406 90 21Cheddar ex 0406 90Other cheeses of a water content, calculated by weight, of the non-fatty matter exceeding 47 % but not exceeding 62 %, except for: -Kefalotyri, Kefalograviera and Kasseri, made exclusively from sheep's and/or goats'milk -Asiago, Caciocavallo, Montasio, Provolone, Ragusano, Butterkaese, Esrom, Italico, Kernhem, Saint- Nectaire, Saint-Paulin, Taleggio, Ricotta, Feta -cheeses of a fat content by weight in the dry matter of less than 19 % and a dry matter content of 32 % or more by weight -cheeses of a fat content by weight in the dry matter of 19 % or more and less than 39 % and a water content, calculated by weight, in the non-fatty matter of 62 % or less Article 26 In Article 1 (1) of Council Regulation (EEC) No 866/84 of 31 March 1984, laying down special measures concerning the exclusion of milk products from inward processing arrangements and from certain usual forms of handling(46), as last amended by Regulation (EEC) No 2254/87(47), the second subparagraph is hereby replaced by the following: ´However, until 31 March 1988, the use of inward processing arrangements shall not be prohibited for whey falling within subheading 0404 10 91 of the combined nomenclature and processed into products falling within subheadings 0404 10 11, 1702 10, 1901 10, 1901 90 90 and 2106 90 51 and into lactalbumin falling within subheadings 3502 90 51 and 3502 90 59.' Article 27 Article 1 (3) of Commission Regulation (EEC) No 896/84 of 31 March 1984 laying down additional provisions concerning the grant of export refunds on milk and milk products(48), as last amended by Regulation (EEC) No 2881/84(49) is hereby replaced by the following: ´3. For the products falling within subheading 0405 00 90 or heading No 2309 of the combined nomenclature, the proof referred to in paragraph 1 may be completed or, as appropriate, replaced by proof that: -the butter or cream which has served as the raw material for the manufacture of the products falling within subheading 0405 00 90, -the skimmed milk or skimmed-milk powder which has been incorporated in the products falling within heading No 2309, have been manufactured during the period concerned.' Article 28 Article 11 (2) of Commission Regulation (EEC) No 1371/84 of 16 May 1984 laying down detailed rules for the application of the additional levy referred to in Article 5c of Regulation (EEC) No 804/68(50), as last amended by Regulation (EEC) No 2404/87(51) is hereby replaced by the following: ´2. For the purposes of intra-Community trade in milk products falling within heading No 0401 of the combined nomenclature, the Member States shall adopt the necessary measures and provide for the appropriate controls to ensure that such products are duly and accurately accounted for as required by Regulation (EEC) No 857/84. At the time of the completion of customs formalities, the exporter shall enter on the export declaration the words ´ ´Accounted for as required by Regulation (EEC) No 857/84 by Mr ...''. ' Article 29 Annex I to Commission Regulation (EEC) No 2248/85 of 25 July 1985 on detailed rules for administrative assistance with the exportation of certain cheeses subject to quota restrictions that qualify for special treatment on importation into the United States of America(52), as last amended by Regulation (EEC) No 2651/85(53), is hereby replaced by the following: ANNEX I List of types of cheese referred to in Article 1 CN codeType of cheeseex 0406 90 13 ex 0406 90 89 ex 0406 90 77 ex 0406 90 89Emmentaler Maasdam Samsoe Svenbo Article 30 In Annex I to Council Regulation (EEC) No 3792/85 of 20 December 1985 laying down the arrangements applying to trade in agricultural products between Spain and Portugal(54), the customs tariff number 0404 and the related description of the goods are hereby replaced by the following: ´CN codeDescription of goodsex 0406 ex 0406 30Cheese and curd: -Processed cheese, not grated or powdered -Other: --Other not grated or powdered, of a fat content, by weight, not exceeding 40 % and a water content, calculated by weight of the non-fatty matter, exceeding 47 % but not exceeding 72 %: ex 0406 90 21---Cheddar: -of the ´ ´Ilah'' type ex 0406 90 23 ex 0406 90 77 ex 0406 90 89 ---Other: -of the ´ ´Holland'' type' Article 31 In Annex I to Council Regulation (EEC) No 3797/85 of 20 December 1985 laying down detailed rules concerning quantitative restrictions on imports into Portugal from third countries of certain agricultural products subject to the system of transition by stages(55), the Common Customs Tariff number 04.04 and the related description of goods are hereby replaced by the following: ´CN codeDescription of goods%ex 0406 Cheese and curd: ex 0406 30-Processed cheese, not grated or powdered -Other: --Other not grated or powdered, of a fat content, by weight, not exceeding 40 % and a water content, calculated by weight of the non-fatty matter exceeding 47 % but not exceeding 72 %: ex 0406 90 21---Cheddar: -of the ´ ´Ilha'' type ex 0406 90 23 ex 0406 90 77 ex 0406 90 89 ---Other: -of the ´ ´Holland'' type' 2 % Article 32 Council Regulation (EEC) No 491/86 of 25 February 1986 laying down detailed rules concerning quantitative restrictions on imports into Spain of certain agricultural products from third countries(56) is hereby amended as follows: 1.Annex I is replaced by the following: ANNEX I CN codeDescription of goodsex 0401Milk and cream, not concentrated not containing added sugar or other sweetening matterex 0402Milk and cream, concentrated or containing added sugar or other sweetening matter:ex 0402 10 11 ex 0402 10 19 ex 0402 21-in powder, granules or other solid forms, not containing added sugar or other sweetening matter:-for human consumption -in powder, granules, or other solid forms, containing added sugar or other sweetening matter: ex 0402 29 11-special milk for infants, in hermetically sealed containers of a net content not exceeding 500 g of a fat content by weight exceeding 10 % but not exceeding 27 %ex 0403Buttermilk, curdled milk and cream, yoghurt, kephir and other fermented or acidified milk and cream, whether or not concentrated or containing added sugar or other sweetening matter or flavoured or containing added fruit, nuts or cocoaex 0405Butter and other oils and fats derived from milk2.In Annex II, the Common Customs Tariff number 04.04 and the related description of goods are replaced by the following: ´CN codeDescription of goods% ex 0406 Cheeses, excluding curd4 % (1)' 3.In Annex III, the Common Customs Tariff number 04.02 and the related descriptions of goods are replaced by the following: ´CN codeDescription of goodsex 0402Milk and cream, concentrated or containing added sugar or other sweetening matter:ex 0402 10 91 ex 0402 10 99 ex 0402 29 15 ex 0402 29 19 ex 0402 29 91 ex 0402 29 99-in powder, granules or other solid forms: -not containing added sugar or other sweetening matter: -for human consumption' Article 33 The Annex to Council Regulation (EEC) No 492/86 of 25 February 1986 fixing, for 1986, the initial quota applicable to Portugal for certain milk products coming from the Community as constituted at 31 December 1985 (57) is hereby replaced by the following: ANNEX CN codeDescription of goodsInitial quota for 1986 (tonnes) ex 0406 Cheese and curd: ex 0406 30-Processed cheese, not grated or powdered -other: --other than grated or powdered: ex 0406 90 21---Cheddar: -of the ´ ´Ilha'' type ex 0406 90 23 ex 0406 90 77 ex 0406 90 89 --Other: -of the ´ ´Holland'' type 1 220 Article 34 Article 1 of Commission Regulation (EEC) No 607/86 of 28 February 1986, fixing the initial quota for cheese imports into Portugal from third countries(58) is hereby replaced by the following: ´Article 1 The volume of the initial quota for 1986 for imports into Portugal from third countries of cheeses specified in Annex I to Council Regulation (EEC) No 3797/85 shall be 431 tonnes. For the period from 1 March to 31 December 1986 the said volume shall be reduced by one-sixth.' 1. 2. 88No L 28/ Article 35 Article 1 of Commission Regulation (EEC) No 608/86 of 28 February 1986 fixing the initial quotas for cheese imports into Portugal from Spain(59) is hereby replaced by the following: ´Article 1 The volume of the initial quota for 1986 for cheeses specified in Annex I to Council Regualtion (EEC) No 3792/85 in the case of imports into Portugal from Spain shall be 200 tonnes. For the period from 1 March to 31 December 1986 the said volume shall be reduced by one-sixth.' Article 36 Article 1 Commission Regulation (EEC) No 609/86 of 28 February 1986 fixing the quotas applying to imports into Spain of milk and milk products from third countries(60), as last amended by Regulation (EEC) No 2739/86(61), is hereby replaced by the following: ´Article 1 1. The initial quotas for 1986 for products specified in Annex I of Council Regulation (EEC) No 491/86 imported into Spain from third countries shall be as follows: -heading No 0401 and subheadings 0403 10 11, 0403 10 13, 0403 10 19, 0403 90 51, 0403 90 53 and 0403 90 59 of the combined nomenclature: 363 tonnes, -subheadings ex 0402 10 11, ex 0402 10 19 and ex 0402 21, for human consumption and 0402 29 11 of the combined nomenclature: 250 tonnes, -heading No 0405 of the combined nomenclature: 150 tonnes. 2. The initial quotas for products specified in Annex II to Council Regulation (EEC) No 491/86 and falling within heading No 0406 of the combined nomenclature are hereby fixed at 5 100 tonnes. 3. The initial quota for products specified in Annex III to Council Regulation (EEC) No 491/86 and falling within subheadings ex 0402 10 91, ex 0402 10 99, ex 0402 29 15, ex 0402 29 19, ex 0402 29 91 and ex 0402 29 99 of the combined nomenclature, intended for human consumption, is hereby fixed at 150 tonnes. 4. For the period from 1 March to 31 December 1986, the quotas referred to above shall be reduced by one-sixth.' Article 37 Article 1 of Regulation (EEC) No 788/86 of 17 March 1986 fixing the free-at-frontier values applicable on imports of certain cheeses originating in and coming from Switzerland(62), as last amended by Regulation (EEC) No 2000/87(63), is hereby replaced by the following: ´Article 1 The free-at-frontier values applicable on imports of certain cheeses originating in and coming from Switzerland which are accompanied by an approved licence shall be as follows: Description of goodsFree-at-frontier value in ECU per 100 kg net weightEmmentaler, GruyÃ ¨re, Sbrinz, Appenzell, Vacherin fribourgeois and TÃ ªte de moine, not grated or powdered of a minimum fat content of 45 % by weight in the dry matter, matured for at least two months in the case of Vacherin fribourgeois and at least three months in the other cases, falling within combined nomenclature subheadings ex 0406 90 13, ex 0406 90 15 and ex 0406 90 17: -whole cheeses with rind, of a free-at-frontier value of not less than341,58 (1) -pieces packed in vacuum or inert gas, with rind on at least one side, of a net weight of not less than 1 kg but less than 5 kg and of a free-at-frontier value of not less than365,76 (1) Emmentaler, GruyÃ ¨re, Sbrinz, Appenzell, Vacherin fribourgeois and TÃ ªte de moine, not grated or powdered of a minimum fat content of 45 % by weight in the dry matter, matured for at least two months in the case of Vacherin fribourgeois and at least three months in the other cases, falling within combined nomenclature subheadings ex 0406 90 13, ex 0406 90 15 and ex 0406 90 17: Description of goodsFree-at-frontier value in ECU per 100 kg net weight-whole cheeses with rind, of a free-at-frontier value of not less than365,76 (2) -pieces packed in vacuum or inert gas, with rind on at least one side, of a net weight of not less than 1 kg and a free-at-frontier value of not less than389,94 (2) -pieces packed in vacuum or inert gas of a net weight of not more than 450 grams and of a free-at-frontier value of not less than423,79 (2) Glarus herb cheese (known as Schabziger), made from skimmed-milk and mixed with finely- ground herbs, falling within combined nomenclature headings 0406 20 10 and 0406 90 19- Tilsit, of a fat content, by weight, in the dry matter, not exceeding 48 %, falling withing combined comenclature subheading ex 0406 90 25- Tilsit, of a fat content, by weight, in the dry matter, exceeding 48 %, falling within combined nomenclature subheading ex 0406 90 25- Description of goodsFree-at-frontier value in ECU per 100 kg net weightProcessed cheese, not grated or powdered, in the blending of which only Emmentaler, GruyÃ ¨re and Appenzell have been used and which may contain as an addition, Glarus herb cheese (known as Schabziger), put up for retail sale, of a fat content, by weight, in the dry matter, not exceeding 56 %, falling within combined nomenclature subheading 0406 30 10 and of a free-at-frontier value of not less than243,00 (2) 1Products corresponding to those specified in point (c) of Annex I to Commission Regulation (EEC) No 1767/82. 2Products corresponding to those specified in point (d) of Annex I to Commission Regulation (EEC) No 1767/82. Article 38 Article 2 (1) (a) of Council Regulation (EEC) No 1898/87 of 2 July 1987 on the protection of designations used in the marketing of milk and milk products(64) is hereby replaced by the following: ´a)For milk treated without altering its composition, or for milk the fat content of which has been standardized under Council Regulation (EEC) No 1411/71 of 29 June 1971 laying down additional rules on the common organization of the market in milk and milk products concerning drinking milk, as last amended by Regulation (EEC) No 566/76;'. Article 39 The Annex to Commission Regulation (EEC) No 1949/87 of 3 July 1987 laying down the level of the accession compensatory amounts for milk and milk products applicable for the 1987/88 milk year in trade with Spain(65) is hereby replaced by the following: ANNEX Accession compensatory amounts applicable in trade with Spain (Amounts to be charged on imports and granted on exports by Spain unless otherwise indicated) CN codeDescription of goodsCompensatory amount in ECU/100 kg net weight (except where otherwise indicated)ex ex 0401Milk and cream, fresh, not concentrated nor containing added sugar or other sweetening matter (excluding goats' and sheep's milk and cream): -with a fat content, by weight, not exceeding 0,6 %1,51 -with a fat content, by weight, exceeding 0,6 % but not exceeding 6 %(1) -with a fat content, by weight, exceeding 6 %(1) 0402Milk and cream, containing added sugar or other concentrated or sweetening matter: ex 0402 10-in powder, granules or other solid forms, of a fat content, by weight, not exceeding 1,5 %: -not containing added sugar or other sweetening matter, for human consumption (2)57,92 -other (containing sugar or other sweetening matter)0,5792 per kg (4) -in powder, granules or other solid forms, of a fat content, by weight, exceeding 1,5 %: 0402 21--not containing added sugar at other sweetening matter: -with a fat content, by weight, not exceeding 27 %52,20 -with a fat content, by weight, exceeding 27 % but not exceeding 45 %48,50 -with a fat content, by weight, exceeding 45 %39,76 0402 29--other: -with a fat content, by weight, not exceeding 27 %: 0402 29 11-special milk for infants, in hermetically sealed containers of a net content not exceeding 500 g, with a fat content, by weight, exceeding 10 %0,5220 per kg (4) -other0,5220 per kg (4) -with a fat content, by weight, exceeding 27 % but not exceeding 45 %0,4850 per kg (4) -with a fat content, by weight, exceeding 45 %0,3976 per kg (4) -other (not in powder, granules or other solid forms): 0402 91--not containing added sugar or other sweetening matter: -with a fat content, by weight, not exceeding 8 %20,37 -with a fat content, by weight, exceeding 8 % but not exceeding 10 %20,37 -with a fat content, by weight, exceeding 10 %(3) 0402 99--other: -with a fat content, by weight, not exceeding 9,5 %15,45 (5) -with a fat content, by weight, exceeding 9,5 %(6) 0403Buttermilk, curdled milk and cream, yogurt, kephir and other fermented or acidified milk and cream, whether or not concentrated or containing added sugar or other sweetening matter or flavoured or containing added fruit, nuts or cocoa: 0403 10-Yogurt: --not flavoured nor containing added fruit or cocoa: ---not containing added sugar or other sweetening matter, of a fat content, by weight: ----not exceeding 0,6 %1,51 ----exceeding 0,6 %(1) ---other(6) 0403 90-other: --not flavoured nor containing added fruit or cocoa: ---in powder, granules or other solid forms: ----not containing added sugar or other sweetening matter, with a fat content, by weight: -----not exceeding 0,6 %1,51 -----exceeding 0,6 %(1) ----other(6) 0404Whey, wheter or not concentrated or containing added sugar or other sweetening matter; products consisting of natural milk constituents, whether or not containing added sugar or other sweetening matter, not elsewhere specified or included: 0404 10-whey, whether or not concentrated or containing added sugar or other sweetening matter- 0404 90-other: --not containing added sugar or other sweetening matter, of a protein content (nitrogen content Ã  6,38), by weight: ---not exceeding 42 % and of a fat content, by weight: 0404 90 11----not exceeding 1,5 %57,92 0404 90 13----exceeding 1,5 %, but not exceeding 27 %52,20 0404 90 19----exceeding 27 %48,50 ---exceeding 42 %, and of a fat content, by weight: 0404 90 31----not exceeding 1,5 %57,92 0404 90 33----exceeding 1,5 % but not exceeding 27 %52,20 0404 90 39----exceeding 27 %48,50 --other, of a protein content (nitrogen content Ã  6,38), by weight: ---not exceeding 42 %, and of a fat content, by weight: 0404 90 51----not exceedng 1,5 %0,5792 per kg (4) 0404 90 53----exceeding 1,5 % but not exceeding 27 %0,5220 per kg (4) 0404 90 59----exceeding 27 %0,4850 per kg (4) ---exceeding 42 %, and of a fat content, by weight: 0404 90 91----not exceeding 1,5 %0,5792 per kg (4) 0404 90 93----exceeding 1,5 % but not exceeding 27 %0,5220 per kg (4) 0404 90 99----exceeding 27 %0,4850 per kg (4) 0405Butter and other fats and oils derived from milk: 0405 00 10-of a fat content, by weight, not exceeding 85 %: -of a fat content, by weight, of less than 80 %0,3707 (7) -of a fat content, by weight: -of at least 80 %, but less than 82 %29,66 -of at least 82 % but less than 84 %30,40 -of at least 84 %0,3707 (7) 0405 00 90-other0,3707 (7) 0406Cheese and curd: ex 0406 10-fresh cheese (including whey cheese), not fermented, and curd (excluding cheese manufactured exclusively from sheep's or goats' milk):38,00 0406 20-grated or powdered cheese, of all kinds: 0406 20 10--Glarus herb cheese (known as Schabziger) made from skimmed milk and mixed with finely ground herbs22,00 0406 20 90--other46,00 0406 30-processed cheese, not grated or powdered: 0406 30 10--in the blending of which only Emmentaler, GruyÃ ¨re and Appenzell have been used and which may contain, as an addition, Glarus herb cheese (known as Schabziger); put up for retail sale, of a fat content by weight in the dry matter, not exceeding 56 %35,13 0406 30 31--other63,59 0406 30 39 0406 30 90 ex 0406 40 00-blue-veined cheese (excluding cheese manufactured exclusively from sheep's or goats' milk)17,37 ex 0406 90-other cheese: ex 0406 90 11--for processing63,59 --other: ex 0406 90 13---Emmentaler35,13 ex 0406 90 15---GruyÃ ¨re, Sbrinz35,13 ex 0406 90 17---Bergkaese, Appenzell, Vacherin fribourgeois, Vacherin Mont d'Or and TÃ ªte de Moine35,13 ex 0406 90 19---Glarus herb cheese (known as Schabziger) made from skimmed milk and mixed with finely ground herbs22,00 ex 0406 90 21---Cheddar63,59 ex 0406 90 23---Edam40,85 ex 0406 90 25---Tilsit40,85 ex 0406 90 27---Butterkaese40,85 ex 0406 90 29---Kashkaval40,85 ---Feta: ex 0406 90 31----of sheep's milk or buffalo milk in containers containing brine, or in sheep or goatskin bottles- ex 0406 90 33----other40,85 ex 0406 90 35---Kefalotyri40,85 ex 0406 90 37---Finlandia40,85 ex 0406 90 39---Jarlsberg40,85 ---other: 0406 90 50----cheese of sheep's milk or buffalo milk in containers, containing brine, or in sheep or goatskin bottles- ----other: -----of a fat content, by weight, not exceeding 40 % and a water content calculated, by weight, of the non-fatty matter: ------not exceeding 47 %: 0406 90 61-------Grana Padano, Parmigiano Reggiano- 0406 90 63-------Fiore Sardo, Pecorino- ex 0406 90 69-------other46,00 ------exceeding 47 % but not exceeding 72 %40,85 ------exceeding 72 %: ex 0406 90 91-------fresh cheese, fermented35,00 ex 0406 90 93-------other35,00 -----other: ex 0406 90 97-------fresh cheese, fermented38,00 ex 0406 90 99-------other38,00 1702Other sugars, including chemically pure lactose, maltose, glucose and fructose, in solid form; sugar syrups not containing added flavouring or colouring matter; artificial honey, whether or not mixed with natural honey; caramel: 1702 10-lactose and lactose syrup (9): 1702 10 90--other12,15 2106Food preparations not elsewhere specified or included: 2106 90-other: --flavoured or coloured sugar syrups: ---other: 2106 90 51----lactose syrup12,15 2309Preparations of a kind used in animal feeding: 2309 10-dog or cat food, put up for retail sale: --containing starch, glucose, glucose syrup, maltodextrine or maltodextrine syrup falling within subheadings 1720 30 51 to 1702 30 99, 1702 40 90, 1702 90 50 and 2106 90 55 or milk products: ---containing starch, glucose, glucose syrup, maltodextrine or maltodextrine syrup: ----containing no starch or containing 10 % or less by weight of starch: 2309 10 15-----containing not less than 50 % but less than 75 % by weight of milk products- 2309 10 19-----containing not less than 75 % by weight of milk products- ----containing more than 10 % but not more than 30 % by weight of starch: 2309 10 39-----containing not less than 50 % by weight of milk products- (8) ----containing more than 30 % by weight of starch: 2309 10 59-----containing not less than 50 % by weight of milk products- (8) 2309 10 70---containing no starch, glucose, glucose syrup, maltodextrine or maltodextrine syrup but containing milk products- 2309 90-other: --other: ---containing starch, glucose, glucose syrup, maltodextrine or maltodextrine syrup falling within subheadings 1702 30 51 to 1702 30 99, 1702 40 90, 1702 90 50 and 2106 90 55 or milk products: ----containing starch, glucose, glucose syrup, maltodextrine or maltodextrine syrup: -----containing no starch or containing 10 % or less by weight of starch: 2309 90 35------containing not less than 50 % but less than 75 % by weight of milk products- 2309 90 39------containing not less than 75 % by weight of milk products- -----containing more than 10 % but not more than 30 % by weight of starch: 2309 90 49------containing not less than 50 % by weight of milk products- (8) -----containig more than 30 % by weight of starch: 2309 90 59------containing not less than 50 % by weight of milk products- (8) 2309 90 70----containing no starch, glucose, glucose syrup, maltodextrine or maltodextrine syrup but containing milk products- 1. 2. 88No L 28/1The compensatory amount per 100 kilograms net of these products shall be equal to the sum of the following components: -an amount corresponding to the quality of milk fat, expressed as a percentage, contained in 100 kilograms net of the product multiplied by 0,0429 ECU, -an amount corresponding to the quantity in kilograms of the non-fat part contained in 100 kilograms net of the product multiplied by 0,015108 ECU. 2 ´Products intended for human consumption' are products other than those denatured in accordance with the provisions of Commission Regulation (EEC) No 1725/79 (OJ No L 199, 7. 8. 1979, p. 1) or Commission Regulation (EEC) No 3714/84 (OJ No L 341, 29. 12. 1984, p. 65) or those imported into Spain under the arrangements laid down in Commission Regulation (EEC) No 1624/76 (OJ No L 186, 6. 7. 1976, p. 9). 3The compensatory amount per 100 kilograms net of these products shall be equal to the sum of the following components: -an amount corresponding to the quantity of milk fat, expressed as a percentage, contained in 100 kilograms of the product multiplied by 0,0429 ECU, -an amount corresponding to the quantity in kilograms of the non-fat solids contained in 100 kilograms net of the product multiplied by 0,166188 ECU. 4The compensatory amount per 100 kilograms net of these products shall be equal to the sum of: -the amount per kilograms indicated multiplied by the weight of milk and cream contained in 100 kilograms of finished product, -an additional amount for each percentage point of sucrose content of 100 kilograms net of the product, equal to the compensatory amount applicable to 1 kilogram of white sugar. 5The compensatory amount per 100 kilograms net of these products shall be equal to the sum of: -the amount indicated, -an additional amount for each percentage point of sucrose content of 100 kilograms net of the product, equal to the compensatory amount applicable to 1 kilogram of white sugar. 6The compensatory amount per 100 kilograms net of these products shall be equal to the sum of the following components: -an amount corresponding to the quantity of milk fat expressed as a percentage, contained in 100 kilograms net of the product, multiplied by 0,0429 ECU, and -an amount corresponding to the quantity in kilograms of the non-fat milk solids contained in 100 kilograms net of the product multiplied by 0,166188 ECU, -an additional amount for each percentage point of sucrose content of 100 kilograms net of the product, equal to the compensatory amount applicable to 1 kilogram of white sugar. 7The compensatory amount for 100 kilograms net of these products shall be equal to the amount indicated multiplied by the weight of the fat contained in 100 kilograms of finished product. 8The compensatory amount for 100 kilograms net weight of these products shall be equal: -in the case of products falling within subheadings 2309 10 39 and 2309 90 49 of the combined nomenclature, to the accession compensatory amount for 100 kilograms of maize multiplied by the coefficient 0,16, -in the case of products falling within subheadings 2309 10 59 and 2309 90 59 of the combined nomenclature, to the accession compensatory amount for 100 kilograms of maize multiplied by the coefficient 0,50. These amounts are to be granted on exports to Spain by the exporting Member State or charged on imports from Spain by the importing Member State. 9In accordance with Council Regulation (EEC) No 504/86 (OJ No L 54, 1. 3. 1986, p. 54), the accession compensatory amount for products falling within subheading 1702 10 10 shall be the same as for those falling within subheading 1702 10 90 of the combined nomenclature. NB:In the case of goats' and sheep's milk and cream and of cheese manufactured exclusively from these products: -the analysis check shall be carried out by immunochemical and/or electrophoretic methods, supplemented as necessary by HPLC analyses, -the party concerned shall be obliged, when completing the customs formalities, to state in the declaration provided for this purpose that the milk or cream in question consists solely of the product obtained exclusively from sheep or goats or, as appropriate, that the cheese in question was manufactured exclusively from sheep's or goats' milk. Article 40 The Annex to Council Decision 80/272/EEC of 10 December 1979 concerning the conclusion of the Bilateral Agreements resulting from the 1973 to 1979 trade negotiations(66), specified in the part ´Contents of the arrangement between Canada and the European Economic Community concerning cheese' is hereby replaced by the following: ANNEX I Description of the EEC concession on aged Cheddar CN codeDescription of goodsRate of duty Autonomous % of levy (L)ex 0406 90 21 Cheddar: -Cheddar made from unpasteurized milk, of a minimum fat content of 50 % by weight, in the dry matter, matured for at least nine months (a): -in standard whole sizes (b) and of a free-at-frontier value of not less than 170 ECU (c) per 100 kg net weight L (d) -others of a net weight of: -not less than 500 g and of a free-at-frontier value of not less than 185 ECU (c) per 100 kg net weight L (d) -less than 500 g and of a free-at-frontier value of not less than 195 ECU (c) per 100 kg net weight L (d) (a)Entry under this subheading is subject to conditions to be determined by the competent authorities. (b)The expression "standard whole sizes'' in relation to subheading 0406 90 21 shall be taken to apply to: -rounds of a net weight of between 33 and 44 kg inclusive; -cubic blocks or rounds of a net weight of not less than 10 kg. (c)The minimum values shall be automatically adjusted to take account of changes in the factors determining the formation of Cheddar prices in the Community. This adjustment shall be by way of an increase or decrease equal to that of the Community threshold price for Cheddar. (d)10 ECU per 100 kg net weight within a 2 750 tonnes annual tariff quota to be allocated by the competent authorities of the European Communities. Article 41 Council Decision 84/560/EEC of 22 November 1984 concerning the conclusion of an Agreement in the form of an exchange of letters between the European Economic Community and the Government of Australia on the Arrangement between Australia and the Community concerning cheese(67) is hereby amended as follows: 1.Appendix I of letter A is replaced by the following: Appendix I EEC concession on Cheddar cheese CN codeDescription of goodsRate of conventional dutyex 0406 90 21 Whole Cheddar cheeses (a) of a minimum fat content of 50 % by weight, in the dry matter, matured for at least three months (b) L (c) (a)The expression ´ ´whole cheeses'', as used in subheading 0406 90 21 shall be taken to apply to: -cheeses of the conventional flat cylindrical shape of a net weight of not less than 33 kilograms but not more than 44 kilograms, -cubic blocks of cheese of a net weight of 10 kilograms or more. (b)Entry under this subheading is subject to conditions to be determined by the competent authorities. (c)15 ECU per 100 kilograms net weight within the limits of an annual levy reduced quota of 9 000 tonnes to be granted by the competent authorities of the European Communities. 2.Appendix II of letter A is replaced by the following: Appendix II EEC concession on Cheddar and other cheeses for processing CN codeDescription of goodsRate of conventional dutyex 0406 90 11 For processing: -Cheddar (a) (b) L (c) -other (a) (b) L (c) (a)The checks on use for this particular end-use are carried out pursuant to the Community provisions governing this matter. (b)Entry under this subheading is subject to conditions to be determined by the competent authorities. (c)15 ECU per 100 kilograms net weight within the limits of an annual levy reduced quota of 3 500 tonnes to be granted by the competent authorities of the European Communities. 3.Appendix I of letter B is replaced by the following: Appendix I EEC concession on Cheddar cheese CN codeDescription of goodsRate of conventional dutyex 0406 90 21 Whole Cheddar cheeses (a) of a minimum fat content of 50 % by weight, in the dry matter, matured for at least three months (b) L (c) (a)The expression ´ ´whole cheeses'', as used in subheading 0406 90 21 shall be taken to apply to: -cheeses of the conventional flat cylindrical shape of a net weight of not less than 33 kilograms but not more than 44 kilograms, -cubic blocks of cheese of a net weight of 10 kilograms or more. (b)Entry under this subheading is subject to conditions to be determined by the competent authorities. (c)15 ECU per 100 kilograms net weight within the limits of an annual levy reduced quota of 9 000 tonnes to be granted by the competent authorities of the European Communities. 4.Appendix II of letter B is replaced by the following: Appendix II EEC concessions on Cheddar and other cheeses for processing CN codeDescription of goodsRate of conventional dutyex 0406 90 11 Cheese for processing: -Cheddar (a) (b) L (c) -other (a) (b) L (c) (a)The checks on use for this particular end-use are carried out pursuant to the Community provisions governing this matter. (b)Entry under this subheading is subject to conditions to be determined by the competent authorities. (c)15 ECU per 100 kilograms net weight within the limits of an annual levy reduced quota of 3 500 tonnes to be granted by the competent authorities of the European Communities. Article 42 Council Decision No 84/561/EEC of 22 November 1984 concerning the conclusion in the form of an exchange of letters between the European Economic Community and the Government of New Zealand amending the Joint Discipline Arrangement between New Zealand and the Community concerning cheese(68) is hereby amended as follows: 1.Appendix I of letter A is replaced by the following: Appendix I Text of EEC concession on Cheddar cheese CN codeDescription of goodsRate of conventional dutyex 0406 90 21 Whole Cheddar cheeses (a) of a minimum fat content of 50 % by weight, in the dry matter, matured for at least three months (b) L (c) (a)The expression ´ ´whole cheeses'', as used in subheading 0406 90 21 shall be taken to apply to: -cheeses of the conventional flat cylindrical shape of a net weight of not less than 33 kilograms but not more than 44 kilograms, -cubic blocks of cheese of a net weight of 10 kilograms or more. (b)Entry under this subheading is subject to conditions to be determined by the competent authorities. (c)15 ECU per 100 kilograms net weight within the limits of an annual levy reduced quota of 9 000 tonnes to be granted by the competent authorities of the European Communities. 2.Appendix II of letter A is replaced by the following: Appendix II EEC concession on Cheddar and other cheeses for processing CN codeDescription of goodsRate of conventional dutyex 0406 90 11 Cheese for processing: -Cheddar (a) (b) L (c) -other (a) (b) L (c) (a)The checks on use for this particular end-use are carried out pursuant to the Community provisions governing this matter. (b)Entry under this subheading is subject to conditions to be determined by the competent authorities. (c)15 ECU per 100 kilograms net weight within the limits of an annual levy reduced quota of 3 500 tonnes to be granted by the competent authorities of the European Communities. 3.Appendix I of letter B is replaced by the following: Appendix I Text of EEC concession on Cheddar cheese CN codeDescription of goodsRate of conventional dutyex 0406 90 21 Whole Cheddar cheeses (a) of a minimum fat content of 50 % by weight, in the dry matter, matured for at least three months (b) L (c) (a)The expression "whole cheeses'', as used in subheading 0406 90 21 shall be taken to apply to: -cheeses of the conventional flat cylindrical shape of a net weight of not less than 33 kilograms but not more than 44 kilograms, -cubic blocks of cheese of a net weight of 10 kilograms or more. (b)Entry under this subheading is subject to conditions to be determined by the competent authorities. (c)15 ECU per 100 kilograms net weight within the limits of an annual levy reduced quota of 9 000 tonnes to be granted by the competent authorities of the European Communities. 4.Appendix II of letter B is replaced by the following: Appendix II EEC concession on Cheddar and other cheeses for processing CN codeDescription of goodsRate of conventional dutyex 0406 90 11 Cheese for processing: -Cheddar (a) (b) L (c) -other (a) (b) L (c) (a)The checks on use for this particular end-use are carried out pursuant to the Community provisions governing this matter. (b)Entry under this subheading is subject to conditions to be determined by the competent authorities. (c)15 ECU per 100 kilograms net weight within the limits of an annual levy reduced quota of 3 500 tonnes to be granted by the competent authorities of the European Communities. 1. 2. 88No L 28/ Article 43 Council Decision 85/569/EEC of 20 December 1985 on the conclusion of the mutual restraint arrangement between the European Economic Community and the Republic of Finland on trade in cheese(69) is hereby amended as follows: Paragraph 1 (a) and (b) of the abovementioned arrangement is replaced by the following: (a)Imports into the Community Cheeses falling within heading No 0406 of the combined nomenclature originating in and imported from Finland and accompanied by an approved certificate: Import duty (ECU/100 kg)Quantity (tonnes)-Finlandia, having a minimum fat content of 45 % by weight of the dry matter, having matured for at least 100 days, in rectangular blocks, weighing not less than 30 kg net, falling within subheading 0406 90 37 18,13 -Emmental, GruyÃ ¨re, Sbrinz and Bergkaese, other than grated or powdered, having a minimum fat content of 45 % by weight of the dry matter, having matured for at least three months, falling within subheadings ex 0406 90 13, ex 0406 90 15 and ex 0406 90 17: -whole cheeses 18,13 6 850 (1), including a maximum of 3 000 tonnes of Finlandia -pieces packed in vacuum or in inert gas, with rind on at least one side, having a net weight of not less than 1 kg and less than 5 kg 18,13 1 700 (1) -Processed cheeses, other than grated or powdered, in the manufacture of which no cheeses have been used other than Emmental, GruyÃ ¨re, Appenzell and, possibly, in addition, Glaris herb cheese (also known as "Schabzinger''), put up for retail sale and having a fat content by weight of the dry matter not exceeding 56 %, falling within subheading 0406 30 10 36,27 -Tilsit, Turunmaa and Lappi, falling within subheadings 0406 90 25 and ex 0406 90 89 60 700 (b)Imports into Finland Cheeses falling within heading No 0406 of the Finnish Customs Tariff, originating in and imported from the Community and accompanied by an approved certificate of quality and origin: Import duty Quantity0406 10 -Fresh cheese (including whey cheese), not fermented, and cured 2/3 of the levy 0406 20 -Grated or powdered cheese, of all kinds levy according to the kind of cheese 0406 30 -Processed cheese, not grated or powdered 1/3 of the levy 0406 40 -Blue-veined cheese 1/6 of the levy 0406 90 -Other cheeses: --Cheese of the Emmental type the whole levy --Cheese of the Edam type the whole levy --Whey cheese 2/3 of the levy --Other cheese: ---Soft matured cheeses (white mould-cured cheeses) (2) 1/6 of the levy ---Other 1/3 of the levy 1 500 tonnes with no restrictions on type or quality 1The quantities allocated to these categories of cheese are interchangeable up to 25 % of the stated quantities. 2The expression ´cured cheeses' means cheeses which have been treated or cured by biological agents such as moulds, yeast or other organisms which have caused a visible crust to form on the surface of the cheese. The effects of the treatment or curing must extend visibly from the surface towards the centre of the cheese. The fat content by weight of the dry matter shall not be less than 50 %. The moisture content by weight of the non-fatty matter shall not be less than 65 %. The following cheeses may, for example, meet this definition: BibressCoulommiersMunster BrieEpoissePont-l'Ã vÃ ªque CamembertHerveReblochon CambrÃ ©LimbourgSaint-Marcellin CarrÃ © de l'EstLivarotTaleggio ChaourceMaroilles Cheeses sold under trade names (for example): BoursaultDucs (SuprÃ ªme des) Caprice des DieuxExplorateur. Article 44 Council Decision 86/8/EEC of 20 January 1986 on the conclusion of an Agreement in the form of an exchange of letters between the European Economic Community and the Kingdom of Norway concerning reciprocal trade in cheese(70) is hereby amended as follows: 1.In letter A paragraph 1, the first sentence of subparagraph (a) is replaced by the following: ´(a)on import into the Community Cheese falling within subheadings 0406 90 39 and ex 0406 90 89 originating in and coming from Norway, and accompanied by an agreed certificate(71):' 2.In letter B paragraph 1, the first sentence of subparagraph (a) is replaced by the following: ´(a)on import into the Community Cheese falling within subheadings 0406 90 39 and ex 0406 90 89 originating in and coming from Norway, and accompanied by an approved certificate(72):' Article 45 Council Decision 87/370/EEC of 26 May 1987 concerning the conclusion of the Agreement in the form of an Exchange of Letters amending the Agreement of 14 July 1986 adjusting the Agreement between the European Economic Community and the Kingdom of Norway, concerning mutual trade in cheese(73) is hereby amended as follows: The text of the Agreement under A, Part I and under B, part I is replaced by the following: 1.I confirm that the Community agrees that, from 1 April 1987 and for the duration of the transitional period laid down by the Act of Accession of Spain to the Communities, the breakdown of the annual quantities of cheese imported into Spain from Norway be amended as follows: Cheese originating in and coming from Norway, accompanied by an approved certificate: Quantity (tonnes)Import duty (ECU/100 kg)-Jarlsberg, of a minimum fat content of 45 % by weight, in the dry matter, and of a dry matter content, by weight, of not less than 56 %, matured for at least three months, falling within subheading ex 0406 90 39 of the combined nomenclature: -whole cheeses, with rind (1), weighing from 8 to 12 kg -rectangular blocks weighing 7 kg or less (2) -pieces packed in vacuum or inert gas, of a net weight of not less than 150 g but not more than 1 kg (2) -Ridder, of a minimum fat content of 60 % by weight, in the dry matter, matured for at least four weeks, falling within subheading ex 0406 90 89 of the combined nomenclature: -whole cheeses, with rind (1), weighing from 1 to 2 kg -in pieces packed in vacuum or inert gas, with rind on at least one side (1) of a net weight of a not less than 150 g (2) 82 55 -Proccesed cheese, not grated or powdered, falling within subheading 0406 30 of the combined nomenclature 8 36,27 1Whole cheeses are considered to be standard whole cheeses with rind. For the purpose of these provisions ´ ´rind'' is defined as follows: the rind of such cheeses is the outer layer formed from the cheese itself having a distinctly more solid consistency and a distinctly darker colour. 2The indications on the packaging must be such as to enable the consumer to identify the cheese. Article 46 Council Decision 87/399/EEC of 23 July 1987 on the conclusion of an arrangement between the European Economic Community and the Republic of Austria concerning reciprocal trade in cheese(74) is hereby amended as follows: The text of the ´Arrangement', under 1. A and B is replaced by the following: 1.Austria and the Community agree that, for the annual quantities of cheese indicated below, the duties to be levied on importation may not exceed the following levels: A.On import into Austria The following cheeses manufactured from cows' milk, originating in and coming from the Community, and accompanied by an approved certificate of quality and origin: Heading or subheading in the Austrian customs tariff Description of goodsDuty in schillings per 100 kg Import quantities in tonnes ex 0406 30 A 1 ex 0406 30 A 2 ex 0406 20 A 1 a) ex 0406 20 A 2 a) Processed cheese other than grated or powdered Processed cheese, grated or powdered 760 2 000 ex 0406 40 A 1 ex 0406 40 A 2 Blue-veined cheese 560 ex 0406 20 A 1 c) ex 0406 20 A 2 c) ex 0406 90 A 1 f) ex 0406 90 A 2 f) Danbo, Edam, Elbo, Fynbo, Fontal, Gouda, Havarti, Malbo, Maribo, Mimolette, Samsoe, Tybo, whether or not grated or powdered 560 ex 0406 90 A 1 f) ex 0406 90 A 2 f) Tilsit 460 ex 0406 20 A 1 c) ex 0406 20 A 2 c) ex 0406 90 A 1 f) ex 0406 90 A 2 f) Emmental and GruyÃ ¨re, whether or not grated or powdered 460 ex 0406 10 A 1 b) ex 0406 20 A 1 c) ex 0406 20 A 2 b) ex 0406 20 A 2 c) ex 0406 90 A 1 d) ex 0406 90 A 1 e) ex 0406 90 A 1 f) ex 0406 90 A 2 d) ex 0406 90 A 2 e) ex 0406 90 A 2 f) Butterkaese, Esrom, Italico, Kernheim, St Nectaire, St Paulin, Taleggio, Cheddar and other cheeses not included above, of a water content in the non-fatty matter not exceeding 62 %, whether or not grated or powdered 560 3 000 The above cheeses of Community origin may not be imported into Austria unless accompanied by the approved certificates of quality and origin. B.On import into the Community Cheese falling within heading No 0406 of the combined nomenclature originating in and coming from Austria, accompanied by an approved certificate: Annual import quantities per 100 kg Import duty in ECU/100 kg (a)Emmentaler, GruyÃ ¨re, Sbrinz, Bergkaese, not grated or powdered, of a minimum fat content of 45 % by weight, in the dry matter, matured for at least three months, falling within subheadings ex 0406 90 13, ex 0406 90 15 and ex 0406 90 17: -whole cheeses -pieces packed in vacumm or in inert gas with rind on at least one side, of a net weight of not less than 1 kg -pieces packed in vacumm or in inert gas, of a net weight not exceeding 450 g 8 000 18,13 (b)Processed cheese, not grated or powdered, in the blending of which only Emmentaler, Bergkaese or similar hard cheeses have been used, put up for retail sale and of a fat content, by weight, in the dry matter, not exceeding 56 %, falling within subheading ex 0406 30 3 750 tonnes 36,27 (c)-Blue-veined cheese falling within subheading 0406 40 00 -Tilsit, matured for not less than one month, and Butterkaese, falling within subheadings ex 0406 90 25 and ex 0406 90 27 -Mondseer, of a fat content, by weight, in the dry matter, of not less than 40 % and less than 48 %, falling within subheading ex 0406 90 89 -Alpentaler, of the fat content, by weight, of 45 % in the dry matter and a water content, by weight, greater than 40 %, but less than 45 % falling within subheading ex 0406 90 89 -Whole Edam cheeses of a fat content, by weight in the dry matter, of not less than 40 % and less than 48 %, of a net weight not exceeding 350 g "Geheimratskaese'', falling within subheadings ex 0406 90 23 and ex 0406 90 89 -"Tiroler Graukaese'' of a fat content, by weight, in the dry matter, of less than 1 % and a water content, by weight, greater than 60 % but less than 66 %, falling within subheading ex 0406 90 89 -"Weisskaese nach Balkanart'' and ´ ´Kefalotyri'', made from cows' milk of a fat content, by weight, in the dry matter, of less than 48 %, falling within subheadings ex 0406 90 35 and ex 0406 90 89 3 950 60 Article 47 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1988. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 December 1987. For the CommissionFrans ANDRIESSENVice President (1)OJ No L 148, 28. 6. 1968, p. 13. (2)OJ No L 370, 30. 12. 1987, p. 1. (3)OJ No L 256, 7. 9. 1987, p. 1. (4)OJ No L 376, 31. 12. 1987, p. 1. (5)OJ No L 169, 18. 7. 1968, p. 1. (6)OJ No L 329, 20. 11. 1987, p. 8. (7)OJ No L 180, 26. 7. 1968, p. 25. (8)OJ No L 184, 29. 7. 1968, p. 10. (9)OJ No L 368, 31. 12. 1985, p. 3. (10)OJ No L 198, 10. 8. 1968, p. 13. (11)OJ No L 28, 5. 2. 1969, p. 1. (12)OJ No L 254, 5. 9. 1987, p.13. (13)OJ No L 148, 3. 7. 1971, p. 4. (14)OJ No L 67, 15. 3. 1976, p. 23. (15)OJ No L 281, 1. 11. 1975, p. 20. (16)OJ No L 52, 24. 2. 1977, p. 19. (17)OJ No L 135, 23. 5. 1987, p. 15. (18)OJ No L 205, 11. 8. 1977, p. 11. (19)OJ No L 159, 19. 6. 1985, p. 30. (20)OJ No L 205, 3. 8. 1985, p. 24. (21)OJ No L 237, 16. 9. 1977, p. 1. (22)OJ No L 105, 19. 4. 1978, p. 5. (23)OJ No L 368, 31. 12. 1985, p. 3. (24)OJ No L 41, 16. 2. 1979, p. 1. (25)OJ No L 114, 1. 5. 1986, p. 61. (26)OJ No L 329, 24. 12. 1979, p. 1. (27)OJ No L 213, 4. 8. 1987, p. 1. (28)OJ No L 336, 29. 12. 1979, p. 23. (29)OJ No L 368, 31. 12. 1985, p. 3. (30)OJ No L 336, 29. 12. 1979, p. 25. (31)OJ No L 153, 21. 6. 1980, p. 23. (32)OJ No L 191, 14. 7. 1981, p. 6. (33)OJ No L 52, 22. 2. 1985, p. 40. (34)OJ No L 272, 26. 9. 1981, p. 19. (35)OJ No L 368, 31. 12. 1985, p. 3. (36)OJ NoL 367, 23. 12. 1981, p. 12. (37)OJ No L 196, 5. 7. 1982, p. 1. (38)OJ No L 289, 13. 10. 1987, p. 18. (39)OJ No L 212, 21. 7. 1982, p. 5. (40)OL No L 368, 31. 12. 1985, p. 3. (41)OJ No L 350, 10. 12. 1982, p. 11. (42)OJ No L 183, 7. 12. 1982, p. 1. (43)OJ No L 25, 28. 1. 1987, p. 4. (44)OJ No L 206, 30. 7. 1983, p. 75. (45)OJ No L 318, 13. 11. 1986, p. 16. (46)OJ No L 340, 6. 12. 1983, p. 7. (47)OJ No L 31, 2. 2. 1984, p. 12. (48)OJ No L 90, 1. 4. 1984, p. 27. (49)OJ No L 208, 30. 7. 1987, p. 3. (50)OJ No L 91, 1. 4. 1984, p. 71. (51)OJ No L 272, 13. 10. 1984, p. 16. (52)OJ No L 132, 18. 5. 1984, p. 11. (53)OJ No L 316, 6. 11. 1987, p. 18. (54)OL No L 210, 7. 5. 1985, p. 9. (55)OJ No L 251, 20. 9. 1985, p. 40. (56)OJ No L 367, 31. 12. 1985, p. 7. (57)OJ No L 367, 31. 12. 1985, p. 23. (58)OJ No L 54, 1. 3. 1986, p. 25. (59)OJ No L 58, 1. 3. 1986, p. 31. (60)OJ No L 58, 1. 3. 1986, p. 32. (61)OJ No L 58, 1. 3. 1986, p. 32. (62)OJ No L 58, 1. 1. 1986, p. 33. (63)OJ No L 252, 4. 9. 1986, p. 20. (64)OJ No L 74, 19. 3. 1986, p. 20. (65)OJ No L 188, 8. 7. 1987, p. 34. (66)OJ No L 182, 3. 7. 1987, p. 36. (67)OJ No L 185, 4. 7. 1987, p. 58. (68)OJ No L 71, 17. 3. 1980, p. 129. (69)OJ No L 308, 27. 11. 1984, p. 54. (70)OJ No L 308, 27. 11. 1984, p. 59. (71)OJ No L 370, 31. 12. 1985, p. 41. (72)OJ No L 22, 29. 1. 1986, p. 25. (73)OJ No L 196, 17. 7. 1987, p 77. (74)OJ No L 213, 4. 8. 1987, p. 36.